Exhibit 10c

 

CONTINENTAL MATERIALS CORPORATION

EMPLOYEES PROFIT SHARING RETIREMENT PLAN

 

2009 Amendment and Restatement

 

--------------------------------------------------------------------------------


 

CONTINENTAL MATERIALS CORPORATION

EMPLOYEES PROFIT SHARING RETIREMENT PLAN

 

WHEREAS, Continental Materials Corporation (hereinafter referred to as the
“Employer”) heretofore adopted the Continental Materials Corporation Employees
Profit Sharing Retirement Plan (hereinafter referred to as the “Plan”) for the
benefit of its eligible Employees, effective as of January 1, 1965; and

 

WHEREAS, the Employer reserved the right to amend the Plan; and

 

WHEREAS, the Employer wishes to amend the Plan in order to comply with changes
permitted or required by the Economic Growth and Tax Relief Reconciliation Act
of 2001 (“EGTRRA”), technical corrections made by the Job Creation and Worker
Assistance Act of 2002 (“JCWAA”), and other regulations and guidance published
by the Internal Revenue Service that are effective after December 31, 2001,
including final regulations issued under Section 415 of the Internal Revenue
Code of 1986, as amended (the “Code”); and

 

WHEREAS, it is intended that the Plan is to continue to be a qualified profit
sharing plan under Section 401(a) and 501(a) of the Code for the exclusive
benefit of the Participants and their Beneficiaries; and

 

WHEREAS, it is intended that the cash or deferral arrangement forming part of
the Plan is to continue to qualify under Section 401(k) of the Code;

 

NOW, THEREFORE, the Plan is hereby amended by restating the Plan, effective as
of January 1, 2009, except where the provisions of the Plan (or the requirements
of applicable law) shall otherwise specifically provide, in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE ONE—DEFINITIONS

1.1                                 Account

1.2                                 Administrator

1.3                                 Beneficiary

1.4                                 Break in Service

1.5                                 Code

1.6                                 Company Stock

1.7                                 Compensation

1.8                                 Disability

1.9                                 Effective Date

1.10                           Employee

1.11                           Employer

1.12                           Employment Date

1.13                           Fail-Safe Contribution

1.14                           Highly-Compensated Employee

1.15                           Hour of Service

1.16                           Leased Employee

1.17                           Nonhighly-Compensated Employee

1.18                           Normal Retirement Date

1.19                           Participant

1.20                           Plan

1.21                           Plan Year

1.22                           Trust

1.23                           Trustee

1.24                           Valuation Date

1.25                           Year of Service

 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

2.1                                 Year of Service

2.2                                 Break in Service

2.3                                 Leave of Absence

2.4                                 Rule of Parity on Return to Employment

2.5                                 Service in Excluded Job Classifications or
with Related Companies

 

ARTICLE THREE—PLAN PARTICIPATION

3.1                                 Participation

3.2                                 Re-employment of Former Participant

3.3                                 Termination of Eligibility

3.4                                 Compliance with USERRA

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, ROLLOVERS AND TRANSFERS
FROM OTHER PLANS

4.1                                 Elective Deferrals

4.2                                 Employer Contributions

4.3                                 Rollovers and Transfers of Funds from Other
Plans

4.4                                 Timing of Contributions

4.5                                 Employee After-Tax Contributions

4.6                                 Allocation of Service Credit

 

ARTICLE FIVE—ACCOUNTING RULES

5.1                                 Investment of Accounts and Accounting Rules

 

ARTICLE SIX—VESTING AND RETIREMENT BENEFITS

6.1                                 Vesting

6.2                                 Forfeiture of Nonvested Balance

6.3                                 Distribution of Less than Entire Vested
Account Balance

6.4                                 Normal Retirement

6.5                                 Disability

 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

7.1                                 Manner of Payment

7.2                                 Time of Commencement of Benefit Payments

7.3                                 Furnishing Information

7.4                                 Minimum Distribution Requirements

7.5                                 Amount of Death Benefit

7.6                                 Designation of Beneficiary

7.7                                 Distribution of Death Benefits

7.8                                 Eligible Rollover Distributions

 

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

8.1                                 Loans

8.2                                 Hardship Distributions

8.3                                 Withdrawals After Age 59½

8.4                                 Withdrawals of After-Tax Contributions

8.5                                 Withdrawals of Rollover Contributions

8.6                                 Withdrawals of Employer Contributions for
other Financial Needs: For Former Williams Furnace Plan Participants

 

ARTICLE NINE—ADMINISTRATION OF THE PLAN

9.1                                 Plan Administration

9.2                                 Claims Procedure

9.3                                 Trust Agreement

 

--------------------------------------------------------------------------------


 

ARTICLE TEN—SPECIAL COMPLIANCE PROVISIONS

10.1                           Distribution of Excess Elective Deferrals

10.2                           Limitations on 401(k) Contributions

10.3                           Nondiscrimination Test for Employer Matching
Contributions and After Tax Contributions

 

ARTICLE ELEVEN—LIMITATION ON ANNUAL ADDITIONS

11.1                           Rules and Definitions

 

ARTICLE TWELVE—AMENDMENT AND TERMINATION

12.1                           Amendment

12.2                           Termination of the Plan

 

ARTICLE THIRTEEN—TOP-HEAVY PROVISIONS

13.1                           Applicability

13.2                           Definitions

13.3                           Allocation of Employer Contributions and
Forfeitures for a Top-Heavy Plan Year

13.4                           Vesting

 

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

14.1                           Plan Does Not Affect Employment

14.2                           Successor to the Employer

14.3                           Repayments to the Employer

14.4                           Benefits not Assignable

14.5                           Merger of Plans

14.6                           Investment Experience not a Forfeiture

14.7                           Construction

14.8                           Governing Documents

14.9                           Governing Law

14.10                     Headings

14.11                     Counterparts

14.12                     Location of Participant or Beneficiary Unknown

14.13                     Distribution to Minor or Legally Incapacitated

 

--------------------------------------------------------------------------------


 

ARTICLE ONE—DEFINITIONS

 

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:

 

1.1                               “ACCOUNT” shall mean the individual
bookkeeping accounts maintained for a Participant under the Plan which shall
record (a) the Participant’s allocations of Employer contributions and
forfeitures, (b) amounts of Compensation deferred to the Plan pursuant to the
Participant’s election, (c) any amounts transferred to this Plan under
Section 4.3 from another qualified retirement plan, or from another qualified
plan in connection with a plan merger, (d) any after-tax contributions
previously made to the Plan, and (e) the allocation of Trust investment
experience.

 

1.2                               “ADMINISTRATOR” shall mean the Plan
Administrator appointed from time to time in accordance with the provisions of
Article Nine hereof.

 

1.3                               “BENEFICIARY” shall mean any person, trust,
organization, or estate entitled to receive payment under the terms of the Plan
upon the death of a Participant.

 

1.4                               “BREAK IN SERVICE” shall have the meaning set
forth in Article Two.

 

1.5                               “CODE” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.6                               “COMPANY STOCK” shall mean shares of common
stock of Continental Materials Corporation.

 

1.7                               “COMPENSATION” shall mean the compensation
paid to a Participant by the Employer for the Plan Year, but exclusive of any
program of deferred compensation or additional benefits payable other than in
cash and exclusive of any compensation received prior to his becoming a
Participant in the Plan.  Compensation shall include any amounts deferred under
a salary reduction agreement in accordance with Section 4.1 or a Code
Section 125 plan maintained by the Employer.

 

Notwithstanding the foregoing, Compensation shall exclude nonqualified moving
expense reimbursements, taxable fringe benefits, excess group term life
insurance, and taxable medical or disability benefits.

 

Any Compensation paid after the Participant’s severance from employment with the
Employer (except for Compensation attributable to the pay period in which the
severance from employment occurred) shall not be treated as Compensation for
purposes of Section 4.1 and Section 4.2.

 

1

--------------------------------------------------------------------------------


 

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Participant taken into account under the Plan shall not
exceed $245,000 for the 2009 calendar year, and shall be adjusted annually by
the Secretary of the Treasury or his delegate for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code.  The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
twelve (12) months, over which Compensation is determined (determination period)
beginning in such calendar year.  If a determination period consists of fewer
than twelve (12) months, the annual compensation limit shall be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is twelve (12).

 

For purposes of determining who is a Highly-Compensated Employee, Compensation
shall mean “Compensation” as defined above.  However, in the event, the
definition of Compensation excludes commission paid salesmen, compensation for
services on the basis of a percentage for profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and/or reimbursements or expense
allowances under a nonaccountable plan (as described in Regulation
Section 1.62-2(c)), such excluded amounts shall be taken into account.

 

For purposes of applying the limitations described in Section 11.1, and for
purposes of defining compensation under Section 1.14 and Article Thirteen of the
Plan, compensation paid or made available during such limitations years (or Plan
Years) shall include elective amounts that are not includible in the gross
income of the Employee by reason of Section 125, 132(f)(4), 402(g)(3),
402(h)(1)(B), 457(b) or 403(b) of the Code.

 

1.8                               “DISABILITY” shall mean a “permanent and
total” disability incurred by a Participant while in the employ of the
Employer.  A Participant shall be deemed “disabled” if, in the opinion of the
Administrator and based upon appropriate medical advice and examination, he is
unable to perform his normal work for the Employer or any other work for which
he is qualified by reason of education, training, or experience by reason of a
medically determinable physical or mental impairment.

 

1.9                               “EFFECTIVE DATE.”  The Plan’s initial
Effective Date was January 1, 1965.  The Effective Date of this restated Plan,
on and after which it supersedes the terms of the existing Plan document, is
January 1, 2009, except where the provisions of the Plan (or the requirements of
applicable law) shall otherwise specifically provide.  The rights of any
Participant who terminated employment with the Employer prior to the applicable
date shall be established under the terms of the Plan and Trust as in effect at
the time of the Participant’s termination from employment, unless the
Participant subsequently returns to employment with the Employer, or unless
otherwise provided under the terms of the Plan.  Rights of spouses and
Beneficiaries of such Participants shall also be governed by those documents.

 

1.10                        “EMPLOYEE” shall mean a common law employee of the
Employer.  The term “Employee” shall also include any Leased Employee deemed to
be an Employee of the Employer.

 

2

--------------------------------------------------------------------------------


 

1.11                        “EMPLOYER” shall mean Continental Materials
Corporation and any subsidiary or affiliate which is a member of its “related
group” (as defined in Section 2.5) which has adopted the Plan (a “Participating
Affiliate”), and shall include any successor(s) thereto which adopt this Plan. 
Any such subsidiary or affiliate of Continental Materials Corporation may adopt
the Plan with the approval of its board of directors (or noncorporate
counterpart) subject to the approval of Continental Materials Corporation.  The
provisions of this Plan shall apply equally to each Participating Affiliate and
its Employees except as specifically set forth in the Plan; provided, however,
notwithstanding any other provision of this Plan, the amount and timing of
contributions under Article 4 to be made by any Employer which is a
Participating Affiliate shall be made subject to the approval of Continental
Materials Corporation.  For purposes hereof, each Participating Affiliate shall
be deemed to have appointed Continental Materials Corporation as its agent to
act on its behalf in all matters relating to the administration, amendment,
termination of the Plan and the investment of the assets of the Plan.  For
purposes of the Code and ERISA, the Plan as maintained by Continental Materials
Corporation and the Participating Affiliates shall constitute a single plan
rather than a separate plan of each Participating Affiliate.  All assets in the
Trust shall be available to pay benefits to all Participants and their
Beneficiaries.

 

1.12                        “EMPLOYMENT DATE” shall mean the first date as of
which an Employee is credited with an Hour of Service, provided that, in the
case of a Break in Service, the Employment Date shall be the first date
thereafter as of which an Employee is credited with an Hour of Service.

 

1.13                        “FAIL-SAFE CONTRIBUTION” shall mean a qualified
nonelective contribution which is a contribution (other than matching
contributions or Qualified Matching Contributions (within the meaning of
Section 10.2)) made by the Employer and allocated to Participants’ accounts that
the Participants may not elect to receive in cash until distribution from the
Plan; that are nonforfeitable when made; and that are distributable only in
accordance with the distribution provisions under Section 401(k) of the Code and
the regulations promulgated thereunder.

 

1.14                        “HIGHLY-COMPENSATED EMPLOYEE” shall mean any
Employee of the Employer who:

 

(a)                                  was a five percent (5%) owner of the
Employer (as defined in Section 416(i)(1)) of the Code at any time during the
“determination year” or “look-back year”; or

 

(b)                                 earned more than $105,000 of Compensation
from the Employer during the “look-back year” and was in the top twenty percent
(20%) of Employees by Compensation for such year.  The $105,000 amount shall be
adjusted at the same time and in the same manner as under Section 415(d) of the
Code.

 

An Employee who terminated employment prior to the “determination year” shall be
treated as a Highly-Compensated Employee for the “determination year” if such
Employee was a Highly-Compensated Employee when such Employee terminated
employment, or was a Highly-Compensated Employee at any time after attaining
age fifty-five (55).

 

For purposes of this Section, the “determination year” shall be the Plan Year
for which a determination is being made as to whether an Employee is a
Highly-Compensated Employee. 

 

3

--------------------------------------------------------------------------------


 

The “look-back year” shall be the twelve (12) month period immediately preceding
the “determination year”.

 

1.15                        “HOUR OF SERVICE” shall have the meaning set forth
below:

 

(a)                                  An Hour of Service is each hour for which
an Employee is paid, or entitled to payment, for the performance of duties for
the Employer, during the applicable computation period.

 

(b)                                 An Hour of Service is each hour for which an
Employee is paid, or entitled to payment, by the Employer on account of a period
of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, or leave of
absence.  Notwithstanding the preceding sentence,

 

(i)                                     No more than five hundred and one (501)
Hours of Service shall be credited under this paragraph (b) to any Employee on
account of any single continuous period during which the Employee performs no
duties (whether or not such period occurs in a single computation period). 
Hours under this paragraph will be calculated and credited pursuant to
Section 2530.200b-2 of the Department of Labor Regulations which is incorporated
herein by reference;

 

(ii)                                  An hour for which an Employee is directly
or indirectly paid, or entitled to payment, on account of a period during which
no duties are performed shall not be credited to the Employee if such payment is
made or due under a plan maintained solely for the purpose of complying with
applicable workmen’s compensation, or unemployment compensation or disability
insurance laws; and

 

(iii)                               Hours of Service shall not be credited for a
payment which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee.

 

For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.

 

(c)                                  An Hour of Service is each hour for which
back pay, irrespective of mitigation of damages, is either awarded or agreed to
by the Employer.  The same Hours of Service shall not be credited both under
paragraph (a) or paragraph (b), as the case may be, and under this paragraph
(c).  Thus, for example, an Employee who receives a back pay award following a
determination that he was paid at an unlawful rate for Hours of Service
previously credited shall not be entitled to additional credit for the same
Hours of Service.  Crediting of Hours of Service for back pay awarded or agreed
to with respect to periods described in paragraph (b) shall be subject to the
limitations set forth in that paragraph.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Hours of Service under this Section shall be
determined under the terms of the Family and Medical Leave Act of 1993 and the
Uniformed Services Employment and Reemployment Rights Act of 1994.

 

In crediting Hours of Service, the “weeks of employment” method shall be
utilized.  Under this method, an Employee shall be credited with forty-five (45)
Hours of Service for each week for which the Employee would be required to be
credited with at least one (1) Hour of Service pursuant to the provisions
enumerated above.

 

Hours of Service shall be credited for employment with other members of an
affiliated service group (under Section 414(m) of the Code), a controlled group
of corporations (under Section 414(b) of the Code), or a group of trades or
businesses under common control (under Section 414(c) of the Code) of which the
Employer is a member, and any other entity required to be aggregated under
Section 414(o) of the Code.

 

Hours of Service shall be credited for any individual considered an Employee for
purposes of this Plan under Section 414(n) or Section 414(o) of the Code.

 

1.16                        “LEASED EMPLOYEE” shall mean any person (other than
an employee of the recipient) who, pursuant to an agreement between the
recipient Employer and any other person or organization, has performed services
for the recipient Employer (determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one
(1) year and where such services are performed under the primary direction and
control of the recipient Employer.  A person shall not be considered a Leased
Employee if the total number of Leased Employees does not exceed twenty percent
(20%) of the Nonhighly-Compensated Employees employed by the recipient Employer,
and if any such person is covered by a money purchase pension plan providing
(a) a nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Section 11.1(b)(2) of the Plan but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the employee’s gross income under Sections 125, 402(e)(3), 402(g), 402(h)(1)(B),
403(b), or 457(b) of the Code, and shall also include elective amounts that are
not includible in the gross income of the Employee by reason of
Section 132(f) of the Code, (b) immediate participation, and (c) full and
immediate vesting.

 

1.17                        “NONHIGHLY-COMPENSATED EMPLOYEE” shall mean an
Employee of the Employer who is not a Highly-Compensated Employee.

 

1.18                        “NORMAL RETIREMENT DATE” shall mean the
Participant’s sixtieth (60th) birthday.  The date on which the Participant
attains age sixty (60) shall also be the Participant’s Normal Retirement Age.

 

1.19                        “PARTICIPANT” shall mean any Employee who has
satisfied the eligibility requirements of Article Three and who is participating
in the Plan.

 

5

--------------------------------------------------------------------------------


 

1.20                        “PLAN” shall mean the Continental Materials
Corporation Employees Profit Sharing Retirement Plan, as set forth herein and as
may be amended from time to time.

 

1.21                        “PLAN YEAR” shall mean the twelve (12)-consecutive
month period beginning January 1 and ending December 31.

 

1.22                        “TRUST” shall mean the Trust Agreement entered into
between the Employer and the Trustee forming part of this Plan, together with
any amendments thereto.  “Trust Fund” shall mean any and all property held by
the Trustee pursuant to the Trust Agreement, together with income therefrom.

 

1.23                        “TRUSTEE” shall mean the Trustee or Trustees
appointed by the Employer, and any successors thereto.

 

1.24                        “VALUATION DATE” shall mean each day on which the
New York Stock Exchange is open for business.

 

1.25                        “YEAR OF SERVICE” or “SERVICE” and the special
rules with respect to crediting Service are in Article Two of the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

 

Service is the period of employment credited under the Plan.  Definitions and
special rules related to Service are as follows:

 

2.1                               YEAR OF SERVICE.  For purposes of determining
an Employee’s eligibility to participate in the Plan, an Employee shall be
credited with a Year of Service if he completes at least one thousand (1,000)
Hours of Service during the twelve (12)-consecutive month period commencing on
his Employment Date.  If an Employee fails to be credited with at least one
thousand (1,000) Hours of Service during that computation period, he shall be
credited with a Year of Service if he is credited with at least one thousand
(1,000) Hours of Service in any Plan Year commencing on or after his Employment
Date.  For purposes of determining an Employee’s nonforfeitable right to that
portion of his Account attributable to Employer contributions under the schedule
set forth in Section 6.1, an Employee shall be credited with a Year of Service
for each Plan Year in which he is credited with at least one thousand (1,000)
Hours of Service.  For eligibility purposes, an Employee shall be credited with
a Year of Service as of the last day of each such twelve (12) month period.  For
vesting purposes, an Employee shall be credited with a Year of Service upon
completion of the one thousandth (1,000th) hour in each such twelve (12)-month
period.

 

Any Employee who was a participant in the Phoenix Manufacturing, Inc. Employees
Profit Sharing Retirement Plan (the “Phoenix Plan”) and whose account balance
thereunder was transferred to the Plan in connection with the merger of the
Phoenix Plan as of October 1, 1997, shall be credited with any “Year(s) of
Service” earned under the Phoenix Plan.  In addition, any Employee who was
employed by Rocky Mountain Ready Mix Concrete, Inc., Colorado State Safe and
Lock or ASCI as of the date of such company’s acquisition by the Employer, shall
be credited with any prior service with such company in determining such
Employee’s Year(s) of Service.

 

2.2                               BREAK IN SERVICE.  A Break in Service shall be
a twelve (12)-month computation period (as used for measuring Years of Service
for vesting purposes) in which an Employee or Participant is not credited with
at least five hundred and one (501) Hours of Service.

 

2.3                               LEAVE OF ABSENCE.  A Participant on an unpaid
leave of absence pursuant to the Employer’s normal personnel policies shall be
credited with Hours of Service at his regularly-scheduled weekly rate while on
such leave, provided the Employer acknowledges in writing that the leave is with
its approval.  These Hours of Service shall be credited only for purposes of
determining if a Break in Service has occurred and, unless specified otherwise
by the Employer in writing, shall not be credited for eligibility to participate
in the Plan, vesting, or qualification to receive an allocation of Employer
contributions and forfeitures.  Hours of Service during a paid leave of absence
shall be credited as provided in Section 1.15.

 

For any individual who is absent from work for any period by reason of the
individual’s pregnancy, birth of the individual’s child, placement of a child
with the individual in connection with the individual’s adoption of the child,
or by reason of the individual’s caring for the child for a period beginning
immediately following such birth or adoption, the Plan shall treat as Hours of

 

7

--------------------------------------------------------------------------------


 

Service, solely for determining if a Break in Service has occurred, the
following Hours of Service:

 

(a)                                  the Hours of Service which otherwise
normally would have been credited to such individual but for such absence; or

 

(b)                                 in any case where the Administrator is
unable to determine the Hours of Service, on the basis of an assumed eight
(8) hours per day.

 

In no event shall more than five hundred and one (501) of such hours be credited
by reason of such period of absence.  The Hours of Service shall be credited in
the computation period (used for measuring Years of Service for vesting
purposes) which starts after the leave of absence begins.  However, the Hours of
Service shall instead be credited in the computation period in which the absence
begins if it is necessary to credit the Hours of Service in that computation
period to avoid the occurrence of a Break in Service.

 

2.4                               RULE OF PARITY ON RETURN TO EMPLOYMENT.  An
Employee who returns to employment after a Break in Service shall retain credit
for his pre-Break Years of Service, subject to the following rules:

 

(a)                                  If a Participant incurs five (5) or more
consecutive Breaks in Service, any Years of Service performed thereafter shall
not be used to increase the nonforfeitable interest in his Account accrued prior
to such five (5) or more consecutive Breaks in Service.

 

(b)                                 If when a Participant incurred a Break in
Service, he was not vested in any portion of his Account derived from Employer
contributions, his pre-Break Years of Service shall be disregarded if his
consecutive Breaks in Service equal or exceed five (5).  Effective for Plan
Years beginning on and after January 1, 2006, the words “derived from Employer
contributions” shall be removed from the preceding sentence.

 

Subject to the preceding paragraphs of this Section, an Employee’s pre-Break
Years of Service and post-Break Years of Service shall count in determining the
vested percentage of the Employee’s Account derived from all Employer
contributions (i.e., Employer contributions attributable to employment before
and after the Employee’s Break in Service).

 

2.5                               SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR
WITH RELATED COMPANIES

 

(a)                                  Service while a Member of an Ineligible
Classification of Employees.  An Employee who is a member of an ineligible
classification of Employees shall not be eligible to participate in the Plan
while a member of such ineligible classification.  However, if any such Employee
is transferred to an eligible classification, such Employee shall be credited
with any prior periods of Service completed while a member of such an ineligible
classification both for purposes of determining his Years of Service under
Section 2.1 and his “Months of Service” under Section 3.1.  For this purpose, an
Employee shall be considered a member of an ineligible classification of
Employees for any period during

 

8

--------------------------------------------------------------------------------


 

which he is employed in a job classification which is excluded from
participating in the Plan under Section 3.1 below.

 

(b)                                 Service with Related Group Members.  Subject
to Section 2.1, for each Plan Year in which the Employer is a member of a
“related group”, as hereinafter defined, all Service of an Employee or Leased
Employee (hereinafter collectively referred to as “Employee” solely for purposes
of this Section 2.5(b)) with any one or more members of such related group shall
be treated as employment by the Employer for purposes of determining the
Employee’s Years of Service under Section 2.1 and his Months of Service under
Section 3.1.  The transfer of employment by any such Employee to another member
of the related group shall not be deemed to constitute a retirement or other
termination of employment by the Employee for purposes of this Section, but the
Employee shall be deemed to have continued in employment with the Employer for
purposes of determining the Employee’s Years of Service and his Months of
Service.  For purposes of this subsection (b), “related group” shall mean the
Employer and all corporations, trades or businesses (whether or not
incorporated) which constitute a controlled group of corporations with the
Employer, a group of trades or businesses under common control with the
Employer, or an affiliated service group which includes the Employer, within the
meaning of Section 414(b), Section 414(c), or Section 414(m), respectively, of
the Code or any other entity required to be aggregated under Code
Section 414(o).

 

(c)                                  Construction.  This Section is included in
the Plan to comply with the Code provisions regarding the crediting of Service,
and not to extend any additional rights to Employees in ineligible
classifications other than as required by the Code and regulations thereunder.

 

9

--------------------------------------------------------------------------------


 

ARTICLE THREE—PLAN PARTICIPATION

 

3.1                               PARTICIPATION.  All Employees participating in
the Plan prior to the Plan’s restatement shall continue to participate, subject
to the terms hereof.

 

Subject to the following provisions of this Section 3.1, each other Employee
shall become a Participant under the Plan, for all purposes, except for
eligibility to share in any additional Employer matching contributions made
under Section 4.2(b), as of the first day of the calendar month coincident with
or next following his completion of one (1) Month of Service.  Each other
Employee shall become a Participant, for purposes of being eligible to share in
any additional Employer matching contributions made under Section 4.2(b),
effective as of the first day of the calendar month coincident with or next
following the completion of one (1) Year of Service.

 

For purposes of this Section 3.1, an Employee shall be credited with a Month of
Service for each thirty (30)-day period commencing on his Employment Date and
ending on the date he separates from Service for any reason.

 

Notwithstanding the foregoing, an Employee who is not in an otherwise excluded
class of Employees under the Plan as described below and is employed in a job
classification where the customary period of employment is less than one
thousand (1,000) Hours of Service in a calendar year shall become a Participant
for all purposes as of the January 1st or July 1st coincident with or next
following his completion of a Year of Service.

 

In no event, however, shall any Employee (or other individual) participate under
the Plan while he is:  (i) included in a unit of Employees covered by a
collective bargaining agreement between the Employer and the Employee
representatives under which retirement benefits were the subject of good faith
bargaining, unless the terms of such bargaining agreement expressly provides for
the inclusion in the Plan; (ii) employed as an independent contractor on the
payroll records of the Employer (regardless of any subsequent reclassification
by the Employer, any governmental agency or court); or (iii) employed as a
Leased Employee.

 

3.2                               RE-EMPLOYMENT OF FORMER PARTICIPANT.  A vested
Participant (or a nonvested Participant whose prior Service cannot be
disregarded) whose participation ceased because of termination of employment
with the Employer shall resume participating upon his reemployment as an
eligible Employee; provided, however, that such an individual shall be entitled
to commence elective deferrals (within the meaning of Section 4.1) as soon as
administratively possible following his return to participation in the Plan.

 

3.3                               TERMINATION OF ELIGIBILITY.  In the event a
Participant is no longer a member of an eligible class of Employees and he
becomes ineligible to participate, such Employee shall resume participating upon
his return to an eligible class of Employees; provided, however, that such an
individual shall be entitled to commence elective deferrals (within the meaning
of Section 4.1) as soon as administratively possible following his return to
participation in the Plan.

 

10

--------------------------------------------------------------------------------


 

In the event an Employee who is not a member of an eligible class of Employees
becomes a member of an eligible class, such Employee shall participate upon
becoming a member of an eligible class of Employees, if such Employee has
otherwise satisfied the eligibility requirements of Section 3.1 and would have
otherwise previously become a Participant; provided, however, that such an
individual shall be entitled to commence elective deferrals (within the meaning
of Section 4.1) as soon as administratively possible following his becoming a
Participant.

 

3.4                               COMPLIANCE WITH USERRA.  Notwithstanding any
provision of this Plan to the contrary, Participants shall receive service
credit and be eligible to make deferrals and receive Employer contributions with
respect to periods of qualified military service (within the meaning of
Section 414(u)(5) of the Code) in accordance with Section 414(u) of the Code.

 

11

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS, ROLLOVERS AND TRANSFERS
FROM OTHER PLANS

 

4.1                               ELECTIVE DEFERRALS

 

(a)                                  Elections.  A Participant may elect to
defer a portion of his Compensation for a Plan Year on a pre-tax basis.  The
amount of a Participant’s Compensation contributed in accordance with the
Participant’s election shall be withheld by the Employer from the Participant’s
Compensation on a ratable basis throughout the Plan Year.  Notwithstanding the
foregoing, a Participant may elect to contribute all or a portion of any bonus
payments paid to him during the Plan Year.  For purposes of making elective
deferrals pursuant to this Section, only Compensation earned while eligible to
make such deferrals shall be considered.  The amount deferred on behalf of each
Participant shall be contributed by the Employer to the Plan and allocated to
the portion of the Participant’s Account consisting of pre-tax contributions.

 

Each Participant who is a Nonhighly-Compensated Employee may elect to contribute
from one percent (1%) to fifty percent (50%) of such Participant’s Compensation
as a pre-tax contribution.  Each Participant who is a Highly-Compensated
Employees may elect to contribute from one percent (1%) to fifteen percent (15%)
of such Participant’s Compensation as a pre-tax contribution.

 

Notwithstanding the foregoing, any Employee, upon first becoming eligible to
participate in the Plan pursuant to Section 3.1, who fails to affirmatively make
any deferral election (including an election to contribute zero percent (0%) of
his Compensation to the Plan) within the time prescribed by the Administrator,
shall be deemed to have elected to defer three percent (3%) of his Compensation
as a pre-tax contribution (“deemed elective deferral”).  The Administrator shall
provide to each Employee a notice of his right to receive the amount of the
deemed elective deferral in cash and his right to increase or decrease his rate
of elective deferrals.  The Administrator shall also provide each such Employee
a reasonable period to exercise such right before the date on which the cash is
currently available.

 

(b)                                 Changes in Election.  A Participant may
prospectively elect to change or revoke the amount (or percentage) of his
elective deferrals during the Plan Year by filing a written election with the
Employer, or via such other method as permitted by applicable law.

 

(c)                                  Limitations on Deferrals.  Except to the
extent permitted under Section 4.1(e), no Participant shall be permitted to make
elective deferrals during any taxable year in excess of the dollar limitation
contained in Section 402(g) of the Code in effect for such taxable year.

 

(d)                                 Administrative Rules.  All elections made
under this Section 4.1, including the amount and frequency of deferrals, shall
be subject to the rules of the Administrator which shall be consistently applied
and which may be changed from time to time.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Catch-up Contributions.  All Participants
who are eligible to make elective deferrals under Section 4.1(a) and who have
attained age fifty (50) before the close of the taxable year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code.  The dollar limit on Catch-up
Contributions under Section 414(v)(2)(B)(i) of the Code is $1,000 for taxable
years beginning in 2002, increasing by $1,000 for each year thereafter up to
$5,500 for taxable years beginning in 2009 and later years.  After 2009, the
$5,500 limit will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Section 414(v)(2)(C) of the Code.  Any such
adjustments will be in multiples of $500.

 

Such catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of
Section 402(g) and 415 of the Code.  The Plan shall not be treated as failing to
satisfy the requirements of the Plan implementing the requirements of
Section 401(k)(3), 401(k)(11), 401(k)(12), 402A, 410(b), or 416 of the Code, as
applicable, by reason of the making of such catch-up contributions.

 

4.2                               EMPLOYER CONTRIBUTIONS

 

(a)                                  Employer Matching Contributions.  For each
payroll period, the Employer may contribute to the Plan, on behalf of each
Participant, a discretionary matching contribution equal to a percentage (as
determined by the Employer’s board of directors) of the elective deferrals
(within the meaning of Section 4.1) made by each such Participant; provided,
however, that the amount of such Employer matching contribution for any
Participant in a Plan Year shall not exceed three percent (3%) of the
Participant’s Compensation for the period during which elective deferrals are
made by the Participant.  The Employer’s board of directors may also determine
to suspend or reduce its contributions under this Section for any Plan Year or
any portion thereof.  Allocations under this Section shall be subject to the
special rules of Section 13.3 in any Plan Year in which the Plan is a Top-Heavy
Plan (as defined in Section 13.2(b)).

 

Notwithstanding the foregoing provisions of this Section 4.2(a), if a
Participant’s elective deferrals for a Plan Year reach the maximum amount set
out in Section 4.1(c) (or such other Plan imposed limit) and, as a result, the
Participant is not eligible to make elective deferrals to the Plan for the
balance of such year, or if the Participant varies the rate of his elective
deferrals during a Plan Year and, as a result, fails to receive the full
available matching contribution for the year, such Participant may be entitled
to receive a supplemental Employer matching contribution to the extent required
to ensure that such Participant receives the same rate of matching contribution
for the Plan Year as any other Participant with the same rate of elective
deferrals for such Plan Year.  Any such supplemental matching contributions
shall be made at the sole discretion of the Employer’s board of directors.  The
supplemental Employer matching contributions received by any such Participant
for the Plan Year shall, however, be limited to the extent required to comply
with the requirements of applicable Federal law.  To be eligible for any
supplemental Employer matching contribution made for a Plan Year, the
Participant must be employed by the Employer on the last day of the Plan Year;
provided, however, that if the Participant’s failure to be employed on the last
day the Plan Year is due to the

 

13

--------------------------------------------------------------------------------


 

Participant’s being on Disability, death or retirement on or after his Normal
Retirement Date during the Plan Year, such Participant shall nevertheless be
entitled to share in the allocation of any such supplemental matching
contributions made for the Plan Year.

 

(b)                                 Additional Employer Matching Contributions. 
For each Plan Year, the Employer may contribute to the Plan, on behalf of the
Participants under each participating Employer eligible under Section 4.2(c),
such amount, if any, as may be determined by the board of directors of each
participating Employer.  Such contribution shall be allocated among the Accounts
of such eligible Participants employed by the applicable Employer in accordance
with the ratio that each such eligible Participant’s Compensation bears to the
total Compensation of all such eligible Participants employed by such Employer
for the Plan Year.  Provided, however, that for such purposes, a Participant’s
Compensation shall be taken into account only for the period during which the
Participant made elective deferrals for the Plan Year.  In this regard, the rate
of Employer contribution, if any, may vary among the participating Employers.

 

(c)                                  Eligibility for Additional Employer
Matching Contributions.  To be eligible for a share of additional Employer
matching contributions made for a Plan Year under Section 4.2(b), a Participant
must (1) have been credited with at least one thousand (1,000) Hours of Service
in the Plan Year, and (2) be employed by the Employer on the last day of the
Plan Year; provided, however, that if the Participant’s failure to be credited
with at least one thousand (1,000) Hours of Service and/or to be employed by the
Employer on the last day of the Plan Year is due to the Participant’s being on
Disability, death or retirement on or after his Normal Retirement Date during
the Plan Year, such Participant shall nevertheless be entitled to share in the
allocation of any additional matching contributions made for such Plan Year.

 

4.3                               ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER
PLANS.  With the approval of the Administrator, there may be paid to the Trustee
amounts which have been held under the following types of plans:

 

(1)                                  a qualified plan described in
Section 401(a) or 403(a) of the Code, excluding after-tax employee contributions
and excluding designated Roth contributions under Section 402A of the Code;

 

(2)                                  an annuity contract described in
Section 403(b) of the Code, excluding after-tax employee contributions and
excluding designated Roth contributions under Section 402A of the Code;

 

(3)                                  an eligible plan under Section 457(b) of
the Code which is maintained by a state, political subdivision of a state, or
any agency or instrumentality of a state or political subdivision of a state,
excluding after-tax employee contributions; and

 

(4)                                  an individual retirement account which was
used solely as a conduit from a qualified plan described in Section 401(a) of
the Code.

 

14

--------------------------------------------------------------------------------


 

Any amounts so transferred on behalf of any Employee shall be nonforfeitable and
shall be maintained under a separate Plan account, to be paid in addition to
amounts otherwise payable under this Plan.  The amount of any such account shall
be equal to the fair market value of such account as adjusted for income,
expenses, gains, losses, and withdrawals attributable thereto.

 

An Employee who would otherwise be eligible to participate in the Plan but for
the failure to satisfy the service requirement for participation as set forth
under Section 3.1, shall be eligible to complete a rollover to the Plan.  Such
an Employee shall also be eligible to obtain a loan or withdrawal in accordance
with the provisions of Article Eight prior to satisfying such service
requirement.

 

4.4                               TIMING OF CONTRIBUTIONS.  Employer
contributions shall be made to the Plan no later than the time prescribed by law
for filing the Employer’s federal income tax return (including extensions) for
its taxable year ending with or within the Plan Year.  Elective deferrals under
Section 4.1 shall be paid to the Plan as soon as administratively possible, but
no later than the fifteenth (15th) business day of the month following the month
in which such deferrals would have been payable to the Participant in cash, or
such later date as permitted or prescribed by the Department of Labor.

 

4.5                               EMPLOYEE AFTER-TAX CONTRIBUTIONS.  No Employee
after-tax contributions shall be permitted after August 1, 2005.  A Participant
shall, at all times, have a nonforfeitable interest in the value of that portion
of his Account attributable to any Employee after-tax contributions previously
made to the Plan. Such portion of a Participant’s Account, if any, shall be
distributed at the same time and in the same manner as other vested benefits are
distributed under this Plan.

 

15

--------------------------------------------------------------------------------


 

ARTICLE FIVE—ACCOUNTING RULES

 

5.1                               INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES

 

(a)                                  Investment Funds.  The investment of
Participants’ Accounts shall be made in a manner consistent with the provisions
of the Trust.  The Administrator, in its discretion, may allow the Trust to
provide for separate funds for the directed investment of each Participant’s
Account, including a Company Stock fund.  In connection therewith, it is hereby
provided that more than ten percent (10%) of the fair market value of the Plan’s
assets may be invested in the Company Stock fund.  It is also hereby provided
that a portion of the Company Stock fund shall be invested in cash and cash
equivalents for liquidity purposes.

 

(b)                                 Participant Direction of Investments.  In
the event Participants’ Accounts are subject to their investment direction, each
Participant (including, for this purpose, any former Employee, Beneficiary, or
“alternate payee” (within the meaning of Section 14.4 below) with an Account
balance) may direct how his Account (or such portion thereof which is subject to
his investment direction) is to be invested among the available investment funds
in the percentage multiples established by the Administrator.  In the event a
Participant fails to make an investment election, with respect to all or any
portion of his Account subject to his investment direction, the Trustee shall
invest all or such portion of his Account in the investment fund to be
designated by the Administrator.  A Participant may change his investment
election, with respect to future contributions and, if applicable, forfeitures,
and/or amounts previously accumulated in the Participant’s Account in accordance
with procedures established by the Administrator.  Any such change in a
Participant’s investment election shall be effective at such time as may be
prescribed by the Administrator.  However, where it deems appropriate, and
subject to the requirements of applicable law, the Administrator may decline to
implement, or otherwise limit the frequency by which a Participant may direct
the investment of his Account.  If the Plan’s recordkeeper or investments are
changed, the Administrator may apply such administrative rules and procedures as
are necessary to provide for the transfer of records and/or assets, including
without limitation, the suspension of Participant’s investment directions,
withdrawals and distributions for such period of time as is necessary, and the
transfer of Participants’ Accounts to designated funds or an interest bearing
account until such change has been completed.

 

Notwithstanding the foregoing, if, pursuant to Section 4.02 of the Trust, an
investment manager (within the meaning of Section 3(38) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) is appointed by a
named fiduciary pursuant to Section 402(c)(3) of ERISA, a Participant may elect
to have such investment manager direct the investment of his Account in
accordance with the provisions of the preceding paragraph.

 

(c)                                  Allocation of Investment Experience.  As of
each Valuation Date, the investment fund(s) of the Trust shall be valued at fair
market value, and the income, loss, appreciation and depreciation (realized and
unrealized), and any paid expenses of the Trust attributable to

 

16

--------------------------------------------------------------------------------


 

such fund shall be apportioned among Participants’ Accounts within the fund
based upon the value of each Account within the fund as of the preceding
Valuation Date.

 

(d)                                 Allocation of Contributions.  Employer
contributions shall be allocated to the Account of each eligible Participant as
of the last day of the period for which the contributions are made, or as soon
as administratively possible thereafter.  Forfeitures which arise in a Plan Year
shall be allocated as of the last day of such Plan Year, or as soon as
administratively possible thereafter.

 

(e)                                  Manner and Time of Debiting Distributions. 
For any Participant who is entitled to receive a distribution from his Account,
such distribution shall be made in accordance with the provisions of Section 7.1
and Section 7.2.  The amount distributed shall be based upon the fair market
value of the Participant’s vested Account as of the Valuation Date preceding the
distribution.

 

17

--------------------------------------------------------------------------------


 

ARTICLE SIX—VESTING AND RETIREMENT BENEFITS

 

6.1                               VESTING.  A Participant shall at all times
have a nonforfeitable (vested) right to his Account derived from elective
deferrals (within the meaning of Section 4.1), after-tax contributions
previously made to the Plan, Employer Fail-Safe Contributions, “Qualified
Matching Contributions” (within the meaning of Section 10.2 below), and
rollovers or transfers from other plans, as adjusted for investment experience. 
Except as otherwise provided with respect to Normal Retirement, Disability, or
death, a Participant shall have a nonforfeitable (vested) right to a percentage
of the value of his Account derived from Employer matching contributions under
Section 4.2 as follows:

 

Years of Service

 

Vested Percentage

 

 

 

 

 

Less than 1 year

 

0

%

1 year but less than 2

 

20

%

2 years but less than 3

 

30

%

3 years but less than 4

 

40

%

4 years but less than 5

 

60

%

5 years but less than 6

 

80

%

6 years and thereafter

 

100

%

 

 

6.2                               FORFEITURE OF NONVESTED BALANCE.  The
nonvested portion of a Participant’s Account, as determined in accordance with
Section 6.1, shall be forfeited as of the earlier of (i) as soon as
administratively practical following the date on which the Participant receives
distribution of his vested Account or (ii) as soon as administratively practical
after the last day of the Plan Year in which the Participant incurs five
(5) consecutive Breaks in Service.  However, no forfeiture shall occur solely as
a result of a Participant’s withdrawal of Employee after-tax contributions.  The
amount forfeited shall be used to pay Plan administrative expenses, used to
reduce Employer contributions under Section 4.2, or used to restore previously
forfeited amounts under this Section 6.2.

 

If the Participant returns to the employment of the Employer prior to incurring
five (5) consecutive Breaks in Service, and prior to receiving distribution of
his vested Account, the nonvested portion shall remain in the Participant’s
Account.  However, if the nonvested portion of the Participant’s Account was
allocated as a forfeiture as the result of the Participant receiving
distribution of his vested Account balance (including a “deemed” distribution
under Section 7.2), the nonvested portion shall be restored if:

 

(a)                                  the Participant resumes employment prior to
incurring five (5) consecutive Breaks in Service; and

 

(b)                                 the Participant repays to the Plan, as of
the earlier of (i) the date which is five (5) years after his reemployment date
or (ii) the date which is the last day of the period in which the Participant
incurs five (5) consecutive Breaks in Service, an amount equal to the total
distribution derived from Employer contributions under Section 4.2 and, if
applicable, Section 13.3.

 

18

--------------------------------------------------------------------------------


 

Upon repayment, the Employer-derived benefit required to be restored by this
Section shall not be less than in the account balance of the Employee, both the
amount distributed and the amount forfeited, unadjusted by any subsequent gains
or losses.  The amount required to be restored shall be made by a special
Employer contribution or from the next succeeding Employer contribution and
forfeitures, as appropriate.

 

Any Years of Service for which a Participant received a cash-out shall be
recognized for purposes of vesting and eligibility under the Plan.

 

6.3                               DISTRIBUTION OF LESS THAN ENTIRE VESTED
ACCOUNT BALANCE.  If a distribution (including a withdrawal) of any portion of a
Participant’s Account is made to the Participant at a time when he has a vested
percentage in such Account equal to less than one-hundred percent (100%), a
separate record shall be maintained of said Account balance.  The Participant’s
vested interest at any time in this separate account shall be an amount equal to
the formula P(AB+D)-D, where P is the vested percentage at the relevant time, AB
is the Account balance at the relevant time, and D is the amount of the
distribution (or withdrawal) made to the Participant.

 

6.4                               NORMAL RETIREMENT.  A Participant who is in
the employment of the Employer at his Normal Retirement Age shall have a
nonforfeitable interest in one hundred percent (100%) of his Account, if not
otherwise one hundred percent (100%) vested under the vesting schedule in
Section 6.1.  A Participant who continues employment with the Employer after his
Normal Retirement Age shall continue to participate under the Plan.

 

6.5                               DISABILITY.  If a Participant incurs a
Disability, the Participant shall have a nonforfeitable interest in one hundred
percent (100%) of his Account, if not otherwise one hundred percent (100%)
vested under the vesting schedule in Section 6.1.  Payment of such Participant’s
Account balance shall be made at the time and in the manner specified in
Article Seven, following receipt by the Administrator of the Participant’s
written distribution request.

 

19

--------------------------------------------------------------------------------


 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1                               MANNER OF PAYMENT.  The Participant’s vested
Account shall be distributed to the Participant (or to the Participant’s
Beneficiary in the event of the Participant’s death) in a single lump-sum
payment.  However, any portion of the Participant’s Account invested in the
Company Stock fund (as described in Section 5.1(a)) may, at the election of the
Participant or, as the case may be, the Participant’s Beneficiary, be
distributed in the form of Company Stock, provided, however, that any fractional
shares, and the cash and cash equivalent portions of such fund, shall be
distributed in cash.

 

7.2                               TIME OF COMMENCEMENT OF BENEFIT PAYMENTS. 
Subject to the following provisions of this Section, unless the Participant
elects otherwise, distribution of the Participant’s vested Account shall
normally be made or commence no later than the sixtieth (60) day after the later
of the close of the Plan Year in which:  (a) the Participant attains age
sixty-five (65) (or Normal Retirement Date, if earlier), (b) occurs the tenth
(10th) anniversary of the year in which the Participant commenced participation
in the Plan, or (c) the Participant severs employment with the Employer. 
Distribution shall not be made to a Participant without his consent (and
spouse’s consent, if required) if his vested Account exceeds $5,000 and such
Account is immediately distributable (within the meaning of
Section 1.411(a)-11(c)(4) of the IRS Regulations).

 

Notwithstanding the foregoing, upon the Administrator’s actual knowledge of a
pending divorce or divorce proceeding, or the issuance (or possible issuance) of
a domestic relations order regarding a Participant’s Account, such Account shall
be frozen to prevent the Participant from taking withdrawals, loans or
distributions against the portion of the Account, subject to, or potentially
subject to, the domestic relations order.  This freeze shall be removed promptly
following the qualification of the domestic relations order in accordance with
the Plan’s procedures or at such earlier time as the Administrator may
reasonably determine.

 

Notwithstanding the foregoing, if the Participant’s vested Account does not
exceed $5,000, the Participant’s entire vested Account shall be normally
distributed to the Participant (or, in the event of the Participant’s death, his
Beneficiary) in a lump-sum payment as soon as administratively practicable
following the date the Participant retires, dies or otherwise terminates from
employment.  However, in the event of a mandatory distribution to a Participant
whose vested Account is greater than $1,000, if the Participant does not elect
to have such automatic distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover or to receive the distribution
directly in accordance with Section 7.1, then the Plan Administrator shall pay
the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator.

 

A Participant who is not vested in any portion of his Account shall be deemed to
have received distribution of such portion of his Account as of the end of the
Plan Year following the Plan Year in which he terminates from employment.

 

In no event shall distribution of the Participant’s vested Account be made or
commence later than the April 1st following the end of the calendar year in
which the Participant attains age seventy

 

20

--------------------------------------------------------------------------------


 

and one-half (70½), or, except for a Participant who is a five percent (5%)
owner of the Employer (within the meaning of Section 401(a)(9)(C) of the Code),
if later, the April 1st following the calendar year in which the Participant
retires from employment with the Employer (the “required beginning date”).

 

Notwithstanding the foregoing, the provisions of this paragraph shall be subject
to any prior election complying with the provisions of Section 242(b) of TEFRA.

 

Notwithstanding the provisions of Section 7.1, in the event distribution is
required to be made while the Participant is employed by the Employer, the
Participant may elect to receive the minimum amount required to be distributed
pursuant to the provisions of Section 401(a)(9) of the Code and the regulations
thereunder.

 

7.3                               FURNISHING INFORMATION.  Prior to the payment
of any benefit under the Plan, each Participant or Beneficiary may be required
to complete such administrative forms and furnish such proof as may be deemed
necessary or appropriate by the Employer, Administrator, and/or Trustee.

 

7.4                               MINIMUM DISTRIBUTION REQUIREMENTS.

 

(a)                                  General Rules.

 

(1)                                  Effective Date.  The provisions of this
Article will apply for purposes of determining required minimum distributions. 
Unless otherwise specified, the provisions of this Article will apply to
calendar years beginning after December 31, 2002.

 

(2)                                  Precedence.  The requirements of this
Article will take precedence over any inconsistent provisions of the Plan;
provided, however, that this Article shall not require the Plan to provide any
form of benefit, or any option, not otherwise provided under Section 7.1.

 

(3)                                  Requirements of Treasury Regulations
Incorporated.  All distributions required under this Article will be determined
and made in accordance with the Treasury regulations under Section 401(a)(9) of
the Code and the minimum distribution incidental benefit requirement of
Section 401(a)(9)(G) of the Code.

 

(b)                                 Time and Manner of Distribution

 

(1)                                  Required Beginning Date.  The Participant’s
entire interest will be distributed, or begin to be distributed, to the
Participant no later than the Participant’s required beginning date.

 

(2)                                  Death of Participant Before Distributions
Begin.  If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

21

--------------------------------------------------------------------------------


 

(A)                              If the Participant’s surviving spouse is the
Participant’s sole designated Beneficiary, distributions to the surviving spouse
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died, or by December 31 of the calendar
year in which the Participant would have attained age 70½, if later.

 

(B)                                If the Participant’s surviving spouse is not
the Participant’s sole designated Beneficiary, and if distribution is to be made
over the life or over a period certain not exceeding the life expectancy of the
designated Beneficiary (if permitted under Section 7.1 of the Plan),
distribution to the designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

(C)                                If there is no designated Beneficiary as of
September 30 of the year following the year of the Participant’s death, or if
the provisions of subsection (A) and (B) do not otherwise apply, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(D)                               If the Participant’s surviving spouse is the
Participant’s sole designated Beneficiary and the surviving spouse dies after
the Participant but before distributions to the surviving spouse begin, this
Section 7.4(b), other than Section 7.4(b)(2)(A), will apply as if the surviving
spouse were the Participant.

 

For purposes of Sections 7.4(b) and 7.4(d), unless Section 7.4(b)(2)(D) applies,
distributions are considered to begin on the Participant’s required beginning
date.  If Section 7.4(b)(2)(D) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving spouse under
Section 7.4(b)(2)(A).  If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 7.4(b)(2)(A)), the date distributions are considered to begin is
the date distributions actually commence.

 

(3)                                  Forms of Distribution.  Unless the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company or in a single sum on or before the required beginning
date, as of the first distribution calendar year, distributions will be made in
accordance with Sections 7.4(c) and (d).  If the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury regulations.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Required Minimum Distributions During
Participant’s Lifetime.

 

(1)                                  Amount of Required Minimum Distribution for
Each Distribution Calendar Year.  During the Participant’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

 

(A)                              the quotient obtained by dividing the
Participant’s vested Account balance by the distribution period in the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9, Q&A-2, of the Treasury
regulations, using the Participant’s age as of the Participant’s birthday in the
distribution calendar year; or

 

(B)                                if the Participant’s sole designated
Beneficiary for the distribution calendar year is the Participant’s spouse, the
quotient obtained by dividing the Participant’s vested Account balance by the
number in the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9,
Q&A-3, of the Treasury regulations, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the distribution
calendar year.

 

(2)                                  Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death.  Required minimum distributions
will be determined under this Section 7.4(c) beginning with the first
distribution calendar year and up to and including the distribution calendar
year that includes the Participant’s date of death.

 

(d)                                 Required Minimum Distributions After
Participant’s Death.

 

(1)                                  Death On or After Date Distributions Begin.

 

(A)                              Participant Survived by Designated
Beneficiary.  Subject to the provisions of this Article, if the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s vested Account balance by the longer of the remaining life
expectancy of the Participant or the remaining life expectancy of the
Participant’s designated Beneficiary, determined as follows:

 

(i)                                     The Participant’s remaining life
expectancy is calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

 

(ii)                                  If the Participant’s surviving spouse is
the Participant’s sole designated Beneficiary, the remaining life expectancy of
the surviving spouse is calculated for each distribution calendar year after the
year of the Participant’s death using the surviving spouse’s age as of the
spouse’s birthday in that year.  For distribution calendar years after the year
of the surviving spouse’s

 

23

--------------------------------------------------------------------------------


 

death, the remaining life expectancy of the surviving spouse is calculated using
the age of the surviving spouse as of the spouse’s birthday in the calendar year
of the spouse’s death, reduced by one for each subsequent calendar year.

 

(iii)          If the Participant’s surviving spouse is not the Participant’s
sole designated Beneficiary, the designated Beneficiary’s remaining life
expectancy is calculated using the age of the Beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

 

(B)                                No Designated Beneficiary.  If the
Participant dies on or after the date distributions begin and there is no
designated Beneficiary as of September 30 of the year after the year of the
Participant’s death, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s vested Account balance by the
Participant’s remaining life expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(2)                                  Death Before Date Distributions Begin.

 

(A)                              Participant Survived by Designated
Beneficiary.  If the Participant dies before the date distributions begin and
there is a designated Beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s vested Account balance by
the remaining life expectancy of the Participant’s designated Beneficiary,
determined as provided in Section 7.4(d)(1).

 

(B)                                No Designated Beneficiary.  If the
Participant dies before the date distributions begin and there is no designated
Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(C)                                Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin.  If the Participant
dies before the date distributions begin, the Participant’s surviving spouse is
the Participant’s sole designated Beneficiary, and the surviving spouse dies
before distributions are required to begin to the surviving spouse under
Section 7.4(b)(2)(A), this Section 7.4(d) will apply as if the surviving spouse
were the Participant.

 

24

--------------------------------------------------------------------------------


 

(e)                                  Definitions.

 

(1)                                  Designated Beneficiary.  The individual who
is designated as the Beneficiary under Section 7.6 of the Plan and is the
designated Beneficiary under Section 401(a)(9) of the Code and
Section 1.401(a)(9)-4, of the Treasury regulations.

 

(2)                                  Distribution Calendar Year.  A calendar
year for which a minimum distribution is required.  For distributions beginning
before the Participant’s death, the first distribution calendar year is the
calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date.  For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 7.4(b)(2).  The
required minimum distribution for the Participant’s first distribution calendar
year will be made on or before the Participant’s required beginning date.  The
required minimum distribution for other distribution calendar years, including
the required minimum distribution for the distribution calendar year in which
the Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.

 

(3)                                  Life Expectancy.  Life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9, Q&A-1, of the
Treasury regulations.

 

(4)                                  Participant’s Vested Account Balance.  The
vested Account balance as of the last valuation date in the calendar year
immediately preceding the distribution calendar year (valuation calendar year)
increased by the amount of any contributions made and allocated or forfeitures
allocated to the vested Account balance as of dates in the valuation calendar
year after the valuation date and decreased by distributions made in the
valuation calendar year after the valuation date.  The vested Account balance
for the valuation calendar year includes any amounts rolled over or transferred
to the Plan either in the valuation calendar year or in the distribution
calendar year if distributed or transferred in the valuation calendar year.

 

(5)                                  Required Beginning Date.  The date
specified in Section 7.2 of the Plan.

 

(f)                                    TEFRA Section 242(b)(2) Elections.

 

(1)                                  Notwithstanding the other requirements of
this Article, distribution on behalf of any Employee, including a 5-percent
owner, who has made a designation under Section 242(b) of the Tax Equity and
Fiscal Responsibility Act (a “Section 242(b)(2) Election”) may be made in
accordance with all of the following requirements (regardless of when such
distribution commences):

 

(A)                              The distribution by the Plan is one which would
not have disqualified such Plan under Section 401(a)(9) of the Code as in effect
prior to amendment by the Deficit Reduction Act of 1984.

 

(B)                                The distribution is in accordance with a
method of distribution designated by the Employee whose interest in the Plan is
being distributed or, if the Employee is deceased, by a Beneficiary of such
Employee.

 

25

--------------------------------------------------------------------------------


 

(C)                                Such designation was in writing, was signed
by the Employee or the Beneficiary, and was made before January 1, 1984.

 

(D)                               The Employee had accrued a benefit under the
Plan as of December 31, 1983.

 

(E)                                 The method of distribution designated by the
Employee or the Beneficiary specifies the time at which distribution will
commence, the period over which distributions will be made, and in the case of
any distribution upon the Employee’s death, the Beneficiaries of the Employee
listed in order of priority.

 

(2)                                  A distribution upon death will not be
covered by this transitional rule unless the information in the designation
contains the required information described above with respect to distributions
to be made upon the death of the Employee.

(3)                                  For any distribution which commences before
January 1, 1984, but continues after December 31, 1983, the Employee, or the
Beneficiary, to whom such distribution is being made, will be presumed to have
designated the method of distribution under which the distribution is being made
if the method of distribution was specified in writing and the distribution
satisfied the requirements in subsections (A) and (E) above.

 

(4)                                  If a designation is revoked, any subsequent
distribution must satisfy the requirements of Section 401(a)(9) of the Code and
the regulations thereunder.  If a designation is revoked subsequent to the date
distributions are required to begin, the Plan must distribute by the end of the
calendar year following the calendar year in which the revocation occurs the
total amount not yet distributed which would have been required to have been
distributed to satisfy Section 401(a)(9) of the Code and the regulations
thereunder, but for the Section 242(b)(2) Election.  For calendar years
beginning after December 31, 1988, such distributions must meet the minimum
distribution incidental benefit requirements.  Any changes in the designation
will be considered to be a revocation of the designation.  However, the mere
substitution or addition of another Beneficiary (one not named in the
designation) under the designation will not be considered to be a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life).

 

(5)                                  In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in
Section 1.401(a)(9)-8, Q&A-14 and 15, of the Treasury regulations shall apply.

 

7.5                               AMOUNT OF DEATH BENEFIT

 

(a)                                  Death Before Termination of Employment.  In
the event of the death of a Participant while in the employ of the Employer,
vesting in the Participant’s Account shall be one

 

26

--------------------------------------------------------------------------------


 

hundred percent (100%), if not otherwise one hundred percent (100%) vested under
Section 6.1, with the credit balance of the Participant’s Account being payable
to his Beneficiary.

 

(b)                                 Death After Termination of Employment.  In
the event of the death of a former Participant after termination of employment,
but prior to the complete distribution of his vested Account balance under the
Plan, the undistributed vested balance of the Participant’s Account shall be
paid to the Participant’s Beneficiary.

 

7.6                               DESIGNATION OF BENEFICIARY.  Each Participant
shall designate a Beneficiary in a manner acceptable to the Administrator to
receive payment of any death benefit payable hereunder if such Beneficiary
should survive the Participant.  However, no Participant who is married shall be
permitted to designate a Beneficiary other than his spouse unless the
Participant’s spouse has signed a written consent witnessed by a Plan
representative or a notary public, which provides for the designation of an
alternate Beneficiary.

 

Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern.  A designation of
a Beneficiary made by a Participant shall cease to be effective upon his
marriage or remarriage.  In addition, a spousal Beneficiary designation shall
cease to be effective upon written notification to the Administrator of the
divorce of the Participant and such spouse.  In the absence of an effective
designation of Beneficiary, or if no designated Beneficiary is surviving as of
the date of the Participant’s death, any death benefit shall be paid to the
surviving spouse of the Participant, or, if no surviving spouse, to the
Participant’s surviving issue, by right of representation or, if none, to the
Participant’s estate.  Notification to Participants of the death benefits under
the Plan and the method of designating a Beneficiary shall be given at the time
and in the manner provided by regulations and rulings under the Code.

 

In the event a Beneficiary survives the Participant, but dies before receipt of
all payments due that Beneficiary hereunder, any benefits remaining to be paid
to the Beneficiary shall be paid to the Beneficiary’s estate.

 

7.7                               DISTRIBUTION OF DEATH BENEFITS.  Subject to
the provisions of Section 7.2, the Beneficiary shall be allowed to designate the
mode of receiving benefits in accordance with Section 7.1, unless the
Participant had designated a method in writing and indicated that the method was
not revocable by the Beneficiary.

 

(a)                                  Distribution Beginning Before Death - If
the Participant dies after distribution of his vested Account has commenced, any
survivor’s benefit must be paid at least as rapidly as under the method of
payment in effect at the time of the Participant’s death.

 

(b)                                 Distribution Beginning After Death - If the
Participant dies before distribution of his vested Account has commenced,
distribution of the Participant’s vested Account shall be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death, except as provided below:

 

27

--------------------------------------------------------------------------------


 

(i)                                     if any portion of the Participant’s
vested Account is payable to a designated Beneficiary, and if distribution is to
be made over the life or over a period certain not greater than the life
expectancy of the designated Beneficiary (if permitted under Section 7.1 above)
such payments shall commence on or before December 31 of the calendar year
immediately following the calendar year in which the Participant died;

 

(ii)                                  if the designated Beneficiary is the
Participant’s surviving spouse, the date distribution is required to begin shall
not be earlier than the later of (A) December 31 of the calendar year
immediately following the calendar year in which the Participant died and
(B) December 31 of the calendar year in which the Participant would have
attained age seventy and one-half (70½).

 

For purposes of this paragraph (b), if the surviving spouse dies after the
Participant, but before payments to such spouse begin, the provisions of this
paragraph, with the exception of paragraph (ii) herein, shall be applied as if
the surviving spouse were the Participant.

 

Notwithstanding the foregoing, if the Participant has no designated Beneficiary
(within the meaning of Section 401(a)(9) of the Code and the regulations
thereunder), distribution of the Participant’s vested Account must be completed
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

Nothing within this Section shall, however, invalidate any Participant’s
previous designation of a mode of paying death benefits, provided such
designation was made prior to January 1, 1984 and was in accordance with all
requirements announced by the Internal Revenue Service with respect to the
transitional rule established under Section 242(b) of TEFRA.  No modification of
the mode set out in any such election shall be allowed, however, unless it is in
compliance with this Section 7.7.

 

7.8                               ELIGIBLE ROLLOVER DISTRIBUTIONS. 
Notwithstanding the foregoing provisions of this Article Seven, the provisions
of this Section 7.8 shall apply to distributions made under the Plan after
December 31, 2001.

 

(a)                                  A “distributee” (as hereinafter defined)
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an “eligible rollover distribution” (as hereinafter defined)
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.

 

(b)                                 Definitions:

 

(i)                                     Eligible Rollover Distribution.  An
eligible rollover distribution is any distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include:  any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint

 

28

--------------------------------------------------------------------------------


 

life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and any hardship distribution described in
Section 8.2.  A portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income.  However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code (or described in Section 408A of the Code
for “designated Roth contributions” (within the meaning of Section 402A of the
Code)), or to a qualified defined contribution plan described in
Section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible and, if applicable, as required under
Section 402A of the Code.

 

(ii)                                  Eligible Retirement Plan.  An eligible
retirement plan is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified trust described in Section 401(a) of the Code, an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, that accepts the distributee’s eligible rollover
distribution.  The definition of eligible retirement plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.

 

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.

 

(iii)                               Distributee.  A distributee includes an
Employee or former Employee.  In addition, the Employee’s or former Employee’s
surviving spouse, and the Employee’s or former Employee’s spouse or former
spouse who is an alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code, are distributees with regard to the
interest of the spouse or former spouse.

 

(iv)                              Direct Rollover.  A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

 

29

--------------------------------------------------------------------------------


 

(c)                                  If a distribution is one to which Sections
401(a)(11) and 417 of the Code do not apply, such distribution may commence less
than thirty (30) days after the notice required under Section 1.411(a)-11(c) of
the Income Tax Regulations is given, provided that:

 

(i)                                     the Administrator clearly informs the
Participant that the Participant has a right to a period of at least thirty (30)
days after receiving the notice to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and

 

(ii)                                  the Participant, after receiving the
notice, affirmatively elects a distribution.

 

30

--------------------------------------------------------------------------------


 

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

 

8.1          LOANS

 

(a)           Permissible Amount and Procedures.  Upon the application of a
Participant, the Administrator may, in accordance with a uniform and
nondiscriminatory policy, direct the Trustee to grant a loan to the Participant,
which loan shall be secured by the Participant’s vested Account balance.  The
Participant’s signature shall be required on a promissory note.  The rate of
interest on any such loan shall be equal to the “Prime Rate” (as reported in The
Wall Street Journal on the date the loan is initiated) plus one percent (1%). 
Participant loans shall be treated as segregated investments, and interest
repayments shall be credited only to the Participant’s Account.

 

(b)           Limitation on Amount of Loans.  A Participant’s loan shall not
exceed the lesser of:

 

(1)            $50,000, which amount shall be reduced by the highest outstanding
loan balance during the preceding twelve (12)-month period; or

 

(2)            one-half (½) of the vested value of the Participant’s Account,
determined as of the Valuation Date preceding the date of the Participant’s
loan.

 

Any loan must be repaid within five (5) years (or such longer period permitted
by law), unless made for the purpose of acquiring the primary residence of the
Participant, in which case such loan may be repaid over a longer period of time
not to exceed fifteen (15) years.  The repayment of any loan must be made in at
least quarterly installments of principal and interest; provided, however, that
this requirement shall not apply for a period, not longer than one year, or such
longer period as may apply under Section 414(u) of the Code, that a Participant
is on a leave of absence (“Leave”), either without pay from the Employer or at a
rate of pay (after income and employment tax withholding) that is less than the
amount of the installment payments required under the terms of the loan. 
However, the loan must be repaid by the latest date permitted under Sections
72(p)(2)(B) and 414(u) of the Code and the installments due after the Leave ends
(or, unless Section 414(u) of the Code applies, if earlier, upon the expiration
of the first year of the Leave) must not be less than those required under the
terms of the original loan.

 

If a Participant defaults on any outstanding loan, the unpaid balance, and any
interest due thereon, shall become due and payable in accordance with the terms
of the underlying promissory note; provided, however, that such foreclosure on
the promissory note and attachment of security shall not occur until a
distributable event occurs in accordance with the provisions of Article Seven.

 

If a Participant terminates employment while any loan balance is outstanding,
the unpaid balance, and any interest due thereon, shall become due and payable
in accordance with the terms of the underlying promissory note.  If such amount
is not paid to the Plan, it shall be charged against the amounts that are
otherwise payable to the Participant or the Participant’s Beneficiary under the
provisions of the Plan.

 

31

--------------------------------------------------------------------------------


 

In the case of a Participant who has loans outstanding from other plans of the
Employer (or a member of the Employer’s related group (within the meaning of
Section 2.5(b)), the Administrator shall be responsible for reporting to the
Trustee the existence of said loans in order to aggregate all such loans within
the limits of Section 72(p) of the Code.

 

8.2          HARDSHIP DISTRIBUTIONS.  In the case of a financial hardship
resulting from a proven immediate and heavy financial need, a Participant may
receive a distribution not to exceed the lesser of (i) the vested value of the
Participant’s Account, without regard to earnings received on elective deferrals
(within the meaning of Section 4.1), and without regard to any Fail-Safe
Contributions or Qualified Matching Contributions (within the meaning of
Section 10.2 below), or (ii) the amount necessary to satisfy the financial
hardship.  The amount of any such immediate and heavy financial need may include
any amounts necessary to pay Federal, state or local income taxes reasonably
anticipated to result from the distribution.  Such distribution shall be made in
accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.  In this regard, any such withdrawal
shall first be made from any after-tax contributions, then from any rollover
contributions, then from any Employer contributions made pursuant to
Section 4.2, and then from elective deferrals.

 

Hardship distributions under this Section shall be deemed to be the result of an
immediate and heavy financial need if such distribution is to: (a) pay expenses
for (or to obtain) medical care that would be deductible under Section 213(d) of
the Code determined without regard to whether the expenses exceed seven and
one-half percent (7.5%) of adjusted gross income; (b) purchase the principal
residence of the Participant (excluding mortgage payments); (c) pay tuition and
related educational fees for the next twelve (12) months of post-secondary
education for the Participant, Participant’s spouse, or any of the Participant’s
dependents (as defined in Section 152 of the Code, and without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code); (d) prevent the eviction
of the Participant from his principal residence or foreclosure on the
Participant’s principal residence; (e) pay funeral or burial expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Section 152 of the Code, and without regard to Section 152(d)(1)(B) of the
Code); or (f) repair damage to the Participant’s principal residence that would
qualify for a casualty loss deduction under Section 165 of the Code (determined
without regard to whether the loss exceeds ten percent (10%) of adjusted gross
income).  Distributions paid pursuant to this Section shall be deemed to be made
as of the Valuation Date immediately preceding the hardship distribution, and
the Participant’s Account shall be reduced accordingly.

 

A distribution shall not be treated as necessary to satisfy an immediate and
heavy financial need of a Participant to the extent the amount of the
distribution is in excess of the amount required to relieve the financial need
or to the extent the need may be satisfied from other resources that are
reasonably available to the Participant.  This determination shall generally be
made on the basis of all relevant facts and circumstances.  For purposes of this
paragraph, the Participant’s resources shall be deemed to include those assets
of the Participant’s spouse and minor children that are reasonably available to
the Participant.  A distribution generally shall be treated as necessary to
satisfy a financial need if the Administrator relies upon the Participant’s
written representation, unless the Administrator has actual knowledge to the
contrary, that the need cannot reasonably be relieved:

 

32

--------------------------------------------------------------------------------


 

(1)           Through reimbursement or compensation by insurance or otherwise;

 

(2)           By liquidation of the Participant’s assets;

 

(3)           By cessation of elective deferrals (within the meaning of
Section 4.1) and any after-tax contributions under Section 4.5; or

 

(4)           By other distributions or nontaxable (at the time of the loan)
loans from plans maintained by the Employer or by any other employer, or by
borrowing from commercial sources on reasonable commercial terms, in an amount
sufficient to satisfy the need.

 

For purposes of the foregoing paragraph, a need cannot reasonably be relieved by
one of the actions listed above if the effect would be to increase the amount of
the need.  In making such determination, the Administrator may rely upon the
Participant’s written representation to such effect, unless the Administrator
has actual knowledge to the contrary.

 

8.3          WITHDRAWALS AFTER AGE 59½.  After attaining age fifty-nine and
one-half (59½), a Participant may withdraw from the Plan a sum (a) not in excess
of the credit balance of his vested Account and (b) not less than such minimum
amount as the Administrator may establish from time to time to facilitate
administration of the Plan.  Any such withdrawals shall be made in accordance
with nondiscriminatory and objective standards and procedures consistently
applied by the Administrator.

 

8.4          WITHDRAWALS OF AFTER-TAX CONTRIBUTIONS.  A Participant may withdraw
from the Plan a sum (a) not in excess of the credit balance of the Participant’s
Account attributable to any after-tax contributions previously made to the Plan
and (b) not less than such minimum amount as the Administrator may establish
from time to time to facilitate administration of the Plan.  Any such
withdrawals shall be made in accordance with nondiscriminatory and objective
standards and procedures consistently applied by the Administrator.

 

8.5          WITHDRAWALS OF ROLLOVER CONTRIBUTIONS.  A Participant may withdraw
from the Plan a sum (a) not in excess of the credit balance of the Participant’s
Account attributable to any rollover contributions made to the Plan and (b) not
less than such minimum amount as the Administrator may establish from time to
time to facilitate administration of the Plan.  Any such withdrawals shall be
made in accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.

 

8.6          WITHDRAWALS OF EMPLOYER CONTRIBUTIONS FOR OTHER FINANCIAL NEEDS:
FOR FORMER WILLIAMS FURNACE PLAN PARTICIPANTS.  The provisions of this
Section 8.6 shall apply only to a Participant who has a portion of his Account
transferred from the Williams Furnace Co. Employees Profit Sharing Retirement
Plan (the “Williams Furnace Plan”).  Where funds are needed to complete a major
renovation to such Participant’s principal residence, or in the event of any
other bona fide financial emergency from time to time established by the
Administrator, the Participant may receive a distribution not to exceed the

 

33

--------------------------------------------------------------------------------


 

lesser of (i) the vested value of the Participant’s Account derived from any
Employer contributions transferred from the Williams Furnace Plan and any
Employer contributions made under Section 4.2, determined as of the Valuation
Date immediately preceding such withdrawal request, or (ii) the amount necessary
to satisfy such financial need.  The amount of such financial need may, however,
include any amounts necessary to pay Federal, state or local income taxes or
penalties reasonably anticipated to result form the distribution.  Such
distribution shall be made in accordance with non-discretionary and objective
standards consistently applied by the Administrator.

 

34

--------------------------------------------------------------------------------


 

ARTICLE NINE —ADMINISTRATION OF THE PLAN

 

9.1          PLAN ADMINISTRATION.  The Employer shall be the Plan Administrator,
hereinbefore and hereinafter called the Administrator, and a “named fiduciary”
(for purposes of Section 402(a)(1) of the Employee Retirement Income Security
Act of 1974, as amended from time to time (“ERISA”)) of the Plan, unless the
Employer, by action of its board of directors, shall designate a person or
committee of persons to be the Administrator.  The Employer, by action of its
board or directors, may also designate a person, a committee of persons, and/or
other entity as a named fiduciary or named fiduciaries.  The administration of
the Plan, as provided herein, including a determination of the payment of
benefits to Participants and their Beneficiaries, shall be the responsibility of
the Administrator; provided, however, that the Administrator may delegate any of
its powers, authority, duties or responsibilities to any person or committee of
persons, such delegation to be in accordance with ERISA Section 405.  The
Administrator shall have full discretion to interpret the terms of the Plan, to
determine factual questions that arise in the course of administering the Plan,
to adopt rules and regulations regarding the administration of the Plan, to
determine the conditions under which benefits become payable under the Plan, and
to make any other determinations that the Administrator believes are necessary
and advisable for the administration of the Plan.  Any determination made by the
Administrator shall be final and binding on all parties, and shall be given the
maximum deference allowed by law.

 

In the event more than one party shall act as Administrator, all actions shall
be made by majority decisions.  In the administration of the Plan, the
Administrator may (a) employ agents to carry out nonfiduciary responsibilities
(other than Trustee responsibilities), (b) consult with counsel, who may be
counsel to the Employer, and (c) provide for the allocation of fiduciary
responsibilities (other than Trustee responsibilities) among its members. 
Actions dealing with fiduciary responsibilities shall be taken in writing and
the performance of agents, counsel and fiduciaries to whom fiduciary
responsibilities have been delegated shall be reviewed periodically.

 

The expenses of administering the Plan and the compensation of all employees,
agents, or counsel of the Administrator, including accounting fees,
recordkeeper’s fees, and the fees of any benefit consulting firm, shall be paid
by the Plan, or shall be paid by the Employer if, and to the extent, the
Employer so elects.  To the extent required by applicable law, compensation may
not be paid by the Plan to full-time Employees of the Employer.

 

In the event the Employer pays the expenses of administering the Plan, the
Employer may seek reimbursement from the Plan for the payment of such expenses. 
Reimbursement shall be permitted only for Plan expenses paid by the Employer
within the last twelve (12)-month period.

 

The Administrator shall obtain from the Trustee, not less often than annually, a
report with respect to the value of the assets held in the Trust Fund, in such
form as may be required by the Administrator.

 

The Administrator shall administer the Plan and adopt such rules and regulations
as, in the opinion of the Administrator, are necessary or advisable to implement
and administer the Plan and to transact its business.  As a named fiduciary, the
Administrator is required to discharge its duties with respect to the Plan
solely in the interest of the Participants and Beneficiaries and with the care,
skill, prudence, and diligence under the circumstances then prevailing that a
prudent

 

35

--------------------------------------------------------------------------------


 

man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims.

 

9.2          CLAIMS PROCEDURE

 

The provisions of paragraph (a) below shall apply to all benefit claims under
the Plan, except as provided in paragraph (b) below.

 

(a)           Pursuant to procedures established by the Administrator, claims
for benefits under the Plan made by a Participant or Beneficiary (the
“claimant”) must be submitted in writing to the Administrator.  Approved claims
shall be processed and instructions issued to the Trustee or custodian
authorizing payment as claimed.

 

If a claim is denied in whole or in part, the Administrator shall notify the
claimant within ninety (90) days after receipt of the claim (or within one
hundred eighty (180) days, if special circumstances require an extension of time
for processing the claim, and provided written notice indicating the special
circumstances and the date by which a final decision is expected to be rendered
is given to the claimant within the initial ninety (90) day period).

 

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

(i)            the specific reason or reasons for the denial of the claim;

 

(ii)           the specific references to the pertinent Plan provisions on which
the denial is based;

 

(iii)          a description of any additional material or information necessary
to perfect the claim, and an explanation of why such material or information is
necessary;

 

(iv)          a statement that any appeal of the denial must be made by giving
to the Administrator, within sixty (60) days after receipt of the denial of the
claim, written notice of such appeal, such notice to include a full description
of the pertinent issues and basis of the claim; and

 

(v)           a statement about the claimant’s right to bring civil action under
Section 502(a) under ERISA if the claim is denied on review.

 

Upon denial of a claim in whole or part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing.  Any appeal of the denial must be given to the
Administrator within the period of time prescribed under (a)(iv) above.  If the
claimant (or his duly authorized representative) fails to appeal the denial to
the Administrator within the prescribed time, the Administrator’s adverse
determination shall be final, binding and conclusive.

 

36

--------------------------------------------------------------------------------


 

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties.  The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for
review.  If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension. 
The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, the claimant’s right to receive free of charge upon written request,
reasonable access to and copies of, all Plan documents, records, and other
information relevant to the claim, and a statement about the claimant’s right to
bring a civil action under Section 502(a) of ERISA.  The decision of the
Administrator shall be final, binding and conclusive.

 

(b)           The provisions of this subsection (b) shall apply to a claim
involving a determination by the Administrator of a Participant’s Disability.

 

Such a claim for Disability benefits must be submitted in writing to the
Director of Human Resources.  Approved claims shall be processed and
instructions issued to the Trustee or custodian authorizing payment as claimed.

 

If such a claim is denied in whole or in part, the Director of Human Resources
shall notify the claimant within forty-five (45) days after receipt of the claim
(or within seventy-five (75) days, if special circumstances require an extension
of time for processing the claim, and provided written notice indicating the
special circumstances and the date by which a final decision is expected to be
rendered is given to the claimant within the initial forty-five (45) day
period).

 

If, prior to the end of the seventy five (75) day extended period, the Director
of Human Resources determines that a decision cannot be rendered within the
initial extension period due to special circumstances, the period for making a
determination may be extended for up to an additional thirty (30) days, provided
written notice indicating the special circumstances and the date by which a
final decision is expected to be rendered is given to the claimant within the
originally extended seventy-five (75) day period.

 

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

(i)            the specific reason or reasons for the denial of the claim;

 

(ii)           the specific references to the pertinent Plan provisions on which
the denial is based;

 

(iii)          a description of any additional materials or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary;

 

37

--------------------------------------------------------------------------------


 

(iv)          a statement that any appeal of the denial must be made by giving
to the Administrator, within one hundred eighty (180) days after receipt of the
denial of the claim, written notice of such appeal, such notice to include a
full description of the pertinent issues and basis of the claim;

 

(v)           a statement about the claimant’s right to bring a civil action
under Section 502(a) of ERISA if the claim is denied on review; and

 

(vi)          to the extent that an internal rule, guideline, protocol, or other
similar criterion was relied upon in the denial, the notification shall set
forth the specific rule, guideline, protocol, or criterion or indicate that such
was relied upon and that a copy will be provided free of charge to the claimant
upon request.

 

Upon denial of a claim in whole or in part, the claimant (or his duly authorized
representative) shall have the right to submit a written request to the
Administrator for a full and fair review of the denied claim, to be permitted to
review documents (free of charge) pertinent to the denial, and to submit issues
and comments in writing.  Any appeal of the denial must be given to the
Administrator within the period of time prescribed under (b)(iv) above.  If the
claimant (or his duly authorized representative) fails to appeal the denial to
the Administrator within the prescribed time, the Director of Human Resource’s
initial adverse determination shall be final, binding and conclusive.

 

The Administrator shall consider the full record of the claimant’s appeal
without deference to the initial determination and, if the determination is
based in whole or in part on a medical judgment, shall consult with a health
care professional experienced in the field of medicine involved in the medical
judgment.  The health care professional consulted on the appeal shall be an
individual who was not consulted in connection with the initial denied claim
(nor a subordinate of any individual consulted in connection with the initial
denied claim) and whose identity shall be disclosed to the claimant upon written
request of the claimant, regardless of whether the health care professional’s
advice was relied upon in making the subsequent claim determination.

 

The Administrator shall render a decision that shall be binding upon both
parties.  The Administrator shall advise the claimant of the results of their
review within forty-five (45) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than ninety (90) days after receipt of the request for review.  If
such extension of time is required, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. The
decision of the review shall be written in a manner calculated to be understood
by the claimant and shall set forth the following:

 

(A)                              the specific reason or reasons for the denial
of the claim;

 

(B)                                the specific references to the pertinent Plan
provisions on which the denial is based;

 

38

--------------------------------------------------------------------------------


 

(C)           the claimant’s right to receive free of charge, upon written
request, reasonable access to and copies of, all Plan documents, records, and
other information relevant to the claim;

 

(D)          a statement about the claimant’s right to bring a civil action
under Section 502(a) of ERISA; and

 

(E)           to the extent that an internal rule, guideline, protocol, or other
similar criterion was relied upon in the denial, the notification shall set
forth the specific rule, guideline, protocol, or criterion or indicate that such
was relied upon and that a copy will be provided free of charge to the claimant
upon request.

 

The decision of the Administrator shall be final, binding and conclusive.

 

9.3          TRUST AGREEMENT.  The Trust Agreement entered into by and between
the Employer and the Trustee, including any supplements or amendments thereto,
or any successor Trust Agreement, is incorporated by reference herein.

 

39

--------------------------------------------------------------------------------


 

ARTICLE TEN—SPECIAL COMPLIANCE PROVISIONS

 

10.1        DISTRIBUTION OF EXCESS ELECTIVE DEFERRALS.  Notwithstanding any
other provision of the Plan, “Excess Elective Deferrals” (as defined below) (and
income or loss allocable thereto, including all earnings, expenses and
appreciation or depreciation in value, whether or not realized) shall be
distributed no later than each April 15 to Participants who claim Excess
Elective Deferrals for the preceding calendar year.

 

“Excess Elective Deferrals” shall mean the amount of Elective Deferrals (as
defined below) for a calendar year that the Participant designates to the Plan
pursuant to the following procedure.  The Participant’s designation:  shall be
submitted to the Administrator in writing no later than March 1; shall specify
the Participant’s Excess Elective Deferrals for the preceding calendar year; and
shall be accompanied by the Participant’s written statement that if the Excess
Elective Deferrals is not distributed, it will, when added to amounts deferred
under other plans or arrangements described in Section 401(k), 408(k) or
403(b) of the Code, exceed the limit imposed on the Participant by
Section 402(g) of the Code for the year in which the deferral occurred.  Excess
Elective Deferrals shall mean those Elective Deferrals that are includible in a
Participant’s gross income under Section 402(g) of the Code to the extent such
Participant’s Elective Deferrals for a taxable year exceed the dollar limitation
under such Code section.

 

An Excess Elective Deferral, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the Elective Deferrals
were made.  A Participant who has an Excess Elective Deferral for a taxable
year, taking into account only his Elective Deferrals under the Plan or any
other plans of the Employer (including any member of the Employer’s related
group (within the meaning of Section 2.5(b)), shall be deemed to have designated
the entire amount of such Excess Elective Deferral.

 

Excess Elective Deferrals shall be adjusted for any income or loss up to the
date of distribution.  For purposes of this Section 10.1, whenever reference is
made to the income or loss allocable to an Excess Elective Deferral, such income
or loss shall be determined as follows.  The income or loss allocable to Excess
Elective Deferrals allocated to each Participant is the sum of: (i) income or
loss allocable to the Participant’s deferred amounts for the Plan Year
multiplied by a fraction, the numerator of which is the Excess Elective
Deferrals made on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to the Participant’s Elective Deferrals on the last day of the Plan
Year; and (ii) ten percent (10%) of the amount determined under (i) multiplied
by the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the fifteenth (15th) of such month.

 

For purposes of this Article Ten, “Elective Deferrals” shall mean any Employer
contributions made to the Plan at the election of the Participant, in lieu of
cash compensation, and shall include contributions made pursuant to a salary
deferral reduction agreement or other deferral mechanism.  With respect to any
taxable year, a Participant’s Elective Deferrals is the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under any qualified cash or deferred arrangement described in
Section 401(k) of the Code, any salary reduction simplified employee pension
described in Section 408(k)(6) of the Code, and SIMPLE IRA Plan described in
Section 408(p) of the Code, any eligible deferred compensation plan under

 

40

--------------------------------------------------------------------------------


 

Section 457 of the Code, any plan described under Section 501(c)(18) of the
Code, and any Employer contributions made on behalf of a Participant for the
purchase of an annuity contract under Section 403(b) of the Code pursuant to a
salary reduction agreement.  Elective Deferrals shall not include any deferrals
properly distributed as excess annual additions.

 

10.2        LIMITATIONS ON 401(k) CONTRIBUTIONS

 

(a)           Actual Deferral Percentage Test (“ADP Test”).  Amounts contributed
as elective deferrals under Section 4.1(a) and, if so elected by the Employer,
“Qualified Matching Contributions” (as defined below) and any Fail-Safe
Contributions made under this Section, are considered to be amounts deferred
pursuant to Section 401(k) of the Code.  For purposes of this Section, these
amounts are referred to as the “deferred amounts.”  For purposes of the “actual
deferral percentage test” described below, (i) such deferred amounts must be
made before the last day of the twelve (12)-month period immediately following
the Plan Year to which the contributions relate, and (ii) the deferred amounts
relate to Compensation that either (A) would have been received by the
Participant in the Plan Year but for the Participant’s election to make
deferrals, or (B) is attributable to services performed by the Participant in
the Plan Year and, but for the Participant’s election to make deferrals, would
have been received by the Participant within two and one-half (2½) months after
the close of the Plan Year.  The Employer shall maintain records sufficient to
demonstrate satisfaction of the actual deferral percentage test and the deferred
amounts used in such test.

 

For purposes of this Section, “Qualified Matching Contributions” shall mean
matching contributions which are subject to the distribution and
nonforfeitability requirements under Section 401(k) of the Code and satisfy
Section 1.401(k)-2(a)(6) of the IRS Treasury regulations.

 

As of the last day of each Plan Year, the deferred amounts for the Participants
who are Highly-Compensated Employees for the Plan Year shall satisfy either of
the following tests:

 

(1)            The actual deferral percentage for the eligible Participants who
are Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by 1.25; or

 

(2)            The actual deferral percentage for eligible Participants who are
Highly-Compensated Employees for the Plan Year shall not exceed the actual
deferral percentage of eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by two (2), provided that the actual
deferral percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the actual deferral percentage for
eligible Participants who are Nonhighly-Compensated Employees by more than two
(2) percentage points.

 

41

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the actual deferral
percentage of the Nonhighly-Compensated Employees for the prior Plan Year;
provided, however, the change in testing methods complies with the requirements
set forth in the Final 401(k) and 401(m) Regulations and any other superseding
guidance.

 

In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the actual deferral percentage for Nonhighly-Compensated
Employees for the prior year shall be determined by taking into account only
elective deferrals (within the meaning of Section 4.1) for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
actual deferral percentage test (and not the actual contribution percentage
test) under the current year testing method for the prior year.

 

For purposes of the above tests, the “actual deferral percentage” shall mean for
a specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group) of (1) deferred
amounts actually paid over to the Trust on behalf of such Participant for the
Plan Year to (2) the Participant’s compensation (within the meaning of
Section 1.7 of the Plan) or, if the Employer chooses, Participant’s compensation
determined by using any other definition of compensation that satisfies the
nondiscrimination requirements of Section 414(s) of the Code and the regulations
thereunder.  For purposes hereof, the Participant’s compensation shall be
referred to as “414(s) Compensation.” An Employer may limit the period taken
into account for determining 414(s) Compensation to that part of the Plan Year
or calendar year in which an Employee was a Participant in the component of the
Plan being tested.  The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.  Deferred amounts on
behalf of any Participant shall include (1) any Elective Deferrals made pursuant
to the Participant’s deferral election (including Excess Elective Deferrals of
Highly Compensated Employees), but excluding (a) Excess Elective Deferrals of
Nonhighly-Compensated Employees that arise solely from Elective Deferrals made
under the Plan or plans of this Employer and (b) Elective Deferrals that are
taken into account in the actual contribution percentage test (provided the
actual deferral percentage test is satisfied both with and without exclusion of
these Elective Deferrals); and (2) Qualified Matching Contributions and
Fail-Safe Contributions.  For purposes of computing Actual Deferral Percentages,
an Employee who would be a Participant but for failure to make Elective
Deferrals shall be treated as a Participant on whose behalf no Elective
Deferrals are made.

 

For purposes of this Section 10.2, the actual deferral percentage for any
eligible Participant who is a Highly-Compensated Employee for the Plan Year and
who is eligible to have Elective Deferrals allocated to his account under two
(2) or more plans or arrangements described in Code Section 401(k) that are
maintained by the Employer or any employer who is a related group member (within
the meaning of Section 2.5(b)) shall be determined as if all such deferrals were
made under a single arrangement.  In the event that this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4) or 410(b) only if aggregated with
one (1) or more other plans, or if one (1) or more other plans satisfy the
requirements of such Sections of the Code only if aggregated with this Plan,
then the provisions of this Section 10.2 shall be applied by determining the
actual deferral

 

42

--------------------------------------------------------------------------------


 

percentage of eligible Participants as if all such plans were a single plan.  If
the Employer elects by Plan amendment to use the prior year testing method, any
adjustments to the Nonhighly-Compensated Employee actual deferral percentage for
the prior year shall be made in accordance with the Final 401(k) and
401(m) Regulations.  Plans may be aggregated in order to satisfy
Section 401(k) of the Code only if they have the same Plan Year and use the same
average actual deferral percentage testing method.

 

The determination and treatment of deferred amounts and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.

 

In the event the actual deferral percentage test is not satisfied for a Plan
Year, the Employer, in its discretion, may make a Fail-Safe Contribution for
eligible Participants who are Nonhighly-Compensated Employees, equal to a
specified percentage of compensation; provided, however such percentage does not
exceed the greater of five percent (5%) or two times the Plan’s “representative
contribution rate.”  For purposes of this paragraph:

 

(1)        “compensation” - shall mean compensation used for the actual deferral
percentage test.

 

(2)        “representative contribution rate” — shall mean the greater of:

 

(A)        the lowest applicable contribution rate (defined below) of any
eligible Nonhighly-Compensated Employee among a group of eligible
Nonhighly-Compensated Employees that consists of at least fifty percent (50%) of
the total eligible Nonhighly-Compensated Employees for the Plan Year, or

 

(B)         the lowest applicable contribution rate of any eligible
Nonhighly-Compensated in the group of all eligible Nonhighly-Compensated
Employees for the Plan Year and who is employed by the Employer on the last day
of the Plan Year.

 

The applicable contribution rate for an eligible Nonhighly-Compensated Employee
is the sum of the qualified matching contribution taken into account for the
eligible Nonhighly-Compensated Employee for the Plan Year and the Fail-Safe
Contribution made for the eligible Nonhighly-Compensated Employee for the Plan
Year, divided by the eligible Nonhighly-Compensated Employee’s compensation for
the same period.

 

(b)           Distributions of Excess Contributions.

 

(1)            In General.  If the actual deferral percentage test of
Section 10.2(a) is not satisfied for a Plan Year, then the “excess
contributions”, and income allocable thereto, shall be distributed, to the
extent required under Treasury regulations, no later than the last day of the
Plan Year following the Plan Year for which the excess contributions were made. 
However, if such excess contributions are distributed later than two and
one-half (2½) months following the last day of the Plan Year in

 

43

--------------------------------------------------------------------------------


 

which such excess contributions were made, a ten percent (10%) excise tax shall
be imposed upon the Employer with respect to such excess contributions.

 

(2)            Excess Contributions.  For purposes of this Section, “excess
contributions” shall mean, with respect to any Plan Year, the excess of:

 

(A)          The aggregate amount of Employer contributions actually taken into
account in computing the numerator of the actual deferral percentage of
Highly-Compensated Employees for such Plan Year, over

 

(B)           The maximum amount of such contributions permitted by the ADP Test
under Section 10.2(a) (determined by hypothetically reducing contributions made
on behalf of Highly-Compensated Employees in order of the actual deferral
percentages, beginning with the highest of such percentages).

 

Excess contributions shall be allocated to the Highly-Compensated Employees with
the highest dollar amounts of contributions taken into account in calculating
the actual deferral percentage test for the year in which the excess arose,
beginning with the Highly-Compensated Employee with the highest dollar amount of
such contributions and continuing in descending order until all the excess
contributions have been allocated.  For purposes of the preceding sentence, the
“highest dollar amount” is determined after distribution of any excess
contributions.  To the extent a Highly-Compensated Employee has not reached his
catch-up contribution limit (set forth in Section 4.1(e) of the Plan), excess
contributions allocated to such Highly-Compensated Employee are catch-up
contributions and will not be treated as excess contributions.

 

(3)            Determination of Income.  Excess contributions shall be adjusted
for any income or loss up to the date of distribution.  The income or loss
allocable to excess contributions allocated to each Participant is the sum of:
(i) income or loss allocable to the Participant’s deferred amounts for the Plan
Year multiplied by a fraction, the numerator of which is the excess
contributions made on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to the Participant’s deferred amounts on the last day of the Plan
Year; and (ii) ten percent (10%) of the amount determined under (i) multiplied
by the number of whole calendar months between the end of the Plan Year and the
date of distribution, counting the month of distribution if distribution occurs
after the fifteenth (15th) of such month.

 

(4)            Accounting for Excess Contributions.  Excess contributions shall
be distributed from that portion of the Participant’s Account attributable to
such deferred amounts to the extent allowable under Treasury regulations.

 

44

--------------------------------------------------------------------------------


 

10.3        NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS AND
AFTER-TAX CONTRIBUTIONS

 

(a)           Average Contribution Percentage Test (“ACP Test”).  To the extent
required by applicable law, the provisions of this Section shall apply if
Employer matching contributions are made in any Plan Year under
Section 4.2(a) and such matching contributions are not used to satisfy the
actual deferral percentage test of Section 10.2 and/or in the event Employee
after-tax contributions are made to the Plan under Section 4.5.  Any Employee
after-tax contributions that are used to satisfy the average contribution
percentage test shall satisfy the requirements of Section 1.401(m)-2(a)(6) of
the IRS Treasury Regulations.

 

As of the last day of each Plan Year, the average contribution percentage for
Highly-Compensated Employees for the Plan Year shall satisfy either of the
following tests:

 

(1)            The average contribution percentage for eligible Participants who
are Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by 1.25; or

 

(2)            The average contribution percentage for eligible Participants who
are Highly-Compensated Employees for the Plan Year shall not exceed the average
contribution percentage for eligible Participants who are Nonhighly-Compensated
Employees for the Plan Year multiplied by two (2), provided that the average
contribution percentage for eligible Participants who are Highly-Compensated
Employees for the Plan Year does not exceed the average contribution percentage
for eligible Participants who are Nonhighly-Compensated Employees by more than
two (2) percentage points.

 

Notwithstanding the foregoing, if elected by the Employer by Plan amendment, the
foregoing percentage tests shall be applied based on the average contribution
percentage of the Nonhighly-Compensated Employees for the prior Plan Year;
provided, however, the change in testing methods complies with the requirements
set forth in the Final 401(k) and 401(m) Regulations and any other superseding
guidance.

 

In the event the Plan changes from the current year testing method to the prior
year testing method, then, for purposes of the first testing year for which the
change is effective, the average contribution percentage for
Nonhighly-Compensated Employees for the prior year shall be determined by taking
into account only (a) after-tax contributions for those Nonhighly-Compensated
Employees for the prior year,  and (b) matching contributions for those
Nonhighly-Compensated Employees that were taken into account for purposes of the
average contribution percentage test (and not the average actual deferral
percentage test) under the current year testing method for the prior year.

 

For purposes of the above tests, the “average contribution percentage” shall
mean the average (expressed as a percentage) of the contribution percentages of
the “eligible Participants” in each group.  The “contribution percentage” shall
mean the ratio (expressed as a percentage) that the sum of Employer matching
contributions, and, if applicable, Employee after-tax contributions, and
elective deferrals under Section 4.1 (to the extent such elective deferrals are
not used to satisfy the actual deferral percentage test of Section 10.2) under
the Plan on behalf of the eligible Participant for the Plan Year

 

45

--------------------------------------------------------------------------------


 

bears to the eligible Participant’s compensation (within the meaning of
Section 1.7 of the Plan) or, if the Employer chooses, Participant’s compensation
determined by using any other definition of compensation that satisfies the
nondiscrimination requirements of Section 414(s) of the Code and the regulations
thereunder.  For purposes hereof, the Participant’s compensation shall be
referred to as “414(s) Compensation.”  An Employer may limit the period taken
into account for determining 414(s) Compensation to that part of the Plan Year
or calendar year in which an Employee was a Participant in the component of the
Plan being tested.  The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.  Such average
contribution percentage shall be determined without regard to matching
contributions that are used either to correct excess contributions hereunder or
because contributions to which they relate are excess deferrals under
Section 10.1 or excess contributions under Section 10.2.  “Eligible Participant”
shall mean each Employee who is eligible to receive Employer matching
contributions or make after-tax contributions.

 

For purposes of this Section 10.3, the contribution percentage for any eligible
Participant who is a Highly-Compensated Employee for the Plan Year and who is
eligible to have Employer matching contributions, elective deferrals and/or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code or under arrangements described in
Section 401(k) of the Code that are maintained by the Employer or any member of
the Employer’s related group (within the meaning of Section 2.5(b)), shall be
determined as if all such contributions were made under a single plan.

 

In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one (1) or more other
plans, or if one (1) or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then the provisions of
this Section 10.3 shall be applied by determining the contribution percentages
of eligible Participants as if all such plans were a single plan.  If the
Employer elects by Plan amendment to use the prior year testing method, any
adjustments to the Nonhighly-Compensated Employee actual contribution percentage
for the prior year shall be made in accordance with the Final 401(k) and
401(m) Regulations.  Plans may be aggregated in order to satisfy
Section 401(m) of the Code only if they have the same Plan Year and use the same
average contribution percentage testing method.

 

The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

(b)           Distribution of Excess Employer Matching Contributions.

 

(1)            In General.  If the nondiscrimination tests of
Section 10.3(a) are not satisfied for a Plan Year, then the “excess aggregate
contributions”, and any income allocable thereto, shall be forfeited, if
otherwise forfeitable, no later than the last day of the Plan Year following the
Plan Year for which the nondiscrimination tests are not satisfied, and shall be
used to reduce Employer matching contributions under Section 4.2.  To the extent
that such “excess aggregate contributions” are nonforfeitable, such excess
contributions shall be distributed to the Participant on whose behalf the excess
contributions were made no later than the last day of the

 

46

--------------------------------------------------------------------------------


 

Plan Year following the Plan Year for which such “excess aggregate
contributions” were made.  However, if such excess aggregate contributions are
distributed later than two and one-half (2½) months following the last day of
the Plan Year in which such excess aggregate contributions were made, a ten
percent (10%) excise tax shall be imposed upon the Employer with respect to such
excess aggregate contributions.  For purposes of the limitations of
Section 11.1(b)(1) of the Plan, excess aggregate contributions shall be
considered annual additions.

 

(2)            Excess Aggregate Contributions.  For purposes of this Section,
“excess aggregate contributions” shall mean, with respect to any Plan Year, the
excess of:

 

(A)          The aggregate amount of Employer matching contributions and, if
applicable, Employee after-tax contributions, and elective deferrals under
Section 4.1 (to the extent not used to satisfy the actual deferral percentage
test of Section 10.2) actually taken into account in computing the numerator of
the actual contribution percentage of Highly-Compensated Employees for such Plan
Year, over

 

(B)           The maximum amount of such contributions permitted by the ACP Test
under Section 10.3(a) (determined by hypothetically reducing contributions made
on behalf of Highly-Compensated Employees in order of the actual contribution
percentages, beginning with the highest of such percentages).

 

Excess contributions shall be allocated to the Highly-Compensated Employee with
the largest “contribution percentage amounts” (as defined below) taken into
account in calculating the average contribution percentage test for the year in
which the excess arose, beginning with the Highly-Compensated Employee with the
largest amount of such contribution percentage amounts and continuing in
descending order until all the excess aggregate contributions have been
allocated.  For purposes of the preceding sentence, the “largest amount” is
determined after distribution of any excess aggregate contributions.

 

For purposes of the preceding paragraph, “contribution percentage amounts” shall
mean the sum of Employer matching contributions and, if applicable, Employee
after-tax contributions, and elective deferrals (to the extent not used to
satisfy the actual deferral percentage test of Section 10.2) made under the Plan
on behalf of the Participant for the Plan Year.

 

(3)            Determination of Income.  Excess aggregate contributions shall be
adjusted for an income or loss up to the date of distribution.  The income or
loss allocable to excess contributions allocated to each Participant is the sum
of:  (i) income or loss allocable to the Employer matching contributions and, if
applicable, Employee after-tax contributions, and such elective deferrals for
the Plan Year multiplied by a fraction, the numerator of which is the excess
aggregate contributions on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to Employer matching contributions and, if applicable, Employee
after-tax contributions, and such

 

47

--------------------------------------------------------------------------------


 

elective deferrals (to the extent not used to satisfy the average actual
percentage test of Section 10.2) on the last day of the Plan Year; and (ii) ten
percent (10%) of the amount determined under (i) multiplied by the number of
whole calendar months between the end of the Plan Year and the date of
distribution, counting the month of distribution if distribution occurs after
the fifteenth (15th) of such month.

 

Notwithstanding the foregoing, to the extent otherwise required to comply with
the requirements of Section 401(a)(4) of the Code and the regulations
thereunder, vested matching contributions may be forfeited.

 

To the extent permitted by applicable law, the Plan may be disaggregated under
Section 1.410(b)-7(c) of the Income Tax Regulations, in which case the testing
provisions of Sections 10.2 and 10.3 above may separately apply to the
disaggregated plans.

 

48

--------------------------------------------------------------------------------


 

ARTICLE ELEVEN—LIMITATION ON ANNUAL ADDITIONS

 

11.1        RULES AND DEFINITIONS

 

(a)           Rules.  The following rules shall limit additions to Participants’
Accounts for limitation years and Plan Years beginning on or after July 1, 2007:

 

(1)           If the Participant does not participate, and has never
participated, in another qualified plan maintained by the Employer, the amount
of annual additions which may be credited to the Participant’s Account for any
limitation year shall not exceed the lesser of the “maximum permissible” amount
(as hereafter defined) or any other limitation contained in this Plan.  If the
Employer contribution that would otherwise be allocated to the Participant’s
Account would cause the annual additions for the limitation year to exceed the
maximum permissible amount, the amount allocated shall be reduced so that the
annual additions for the limitation year shall equal the maximum permissible
amount.

 

(2)           Prior to determining the Participant’s actual compensation for the
limitation year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant’s
compensation for the limitation year, uniformly determined for all Participants
similarly situated.

 

(3)           As soon as is administratively feasible after the end of the
limitation year, the maximum permissible amount for the limitation year shall be
determined on the basis of the Participant’s actual compensation for the
limitation year.

 

(4)           If the limitations of Section 415 of the Code are exceeded, such
excess amount shall be corrected in accordance with the requirements of
applicable law, including pursuant to the Employee Plans Compliance Resolution
System.

 

(5)           If, in addition to this Plan, the Participant is covered under
another defined contribution plan maintained by the Employer, or a welfare
benefit fund, as defined in Code Section 419(e), maintained by the Employer, or
an individual medical account, as defined in Code Section 415(1)(2), maintained
by the Employer which provides an annual addition, the annual additions which
may be credited to a Participant’s account under all such plans for any such
limitation year shall not exceed the maximum permissible amount.  Benefits shall
be reduced under any discretionary defined contribution plan before they are
reduced under any defined contribution pension plan.  If both plans are
discretionary contribution plans, they shall first be reduced under this Plan. 
Any excess amount attributable to this Plan shall be disposed of in the manner
described in Section 11.1(a)(4).

 

(b)           Definitions.

 

(1)           Annual additions:  The following amounts credited to a
Participant’s Account for the limitation year shall be treated as annual
additions:

 

49

--------------------------------------------------------------------------------


 

(A)          Employer contributions;

 

(B)           Elective deferrals (within the meaning of Section 4.1);

 

(C)           Employee after-tax contributions, if any;

 

(D)          Forfeitures, if any; and

 

(E)           Amounts allocated after March 31, 1984 to an individual medical
account, as defined in Section 415(l)(2) of the Code, which is part of a pension
or annuity plan maintained by the Employer.  Also, amounts derived from
contributions paid or accrued after December 31, 1985 in taxable years ending
after such date which are attributable to post-retirement medical benefits
allocated to the separate account of a Key Employee, as defined in
Section 419A(d)(3), and amounts under a welfare benefit fund, as defined in
Section 419(e), maintained by the Employer, shall be treated as annual additions
to a defined contribution plan.

 

Employer and employee contributions taken into account as annual additions shall
include “excess contributions” as defined in Section 401(k)(8)(B) of the Code,
“excess aggregate contributions” as defined in Section 401(m)(6)(B) of the Code,
and “excess deferrals” as defined in Section 402(g) of the Code, regardless of
whether such amounts are distributed, recharacterized or forfeited, unless such
amounts constitute excess deferrals that were distributed to the Participant no
later than April 15 of the taxable year following the taxable year of the
Participant in which such deferrals were made.

 

For this purpose, any excess amount applied under Section 11.1(a)(4) in the
limitation year to reduce Employer contributions shall be considered annual
additions for such limitation year.

 

(2)           Compensation:  For purposes of determining maximum permitted
benefits under this Section, compensation shall include all of a Participant’s
earned income, wages, salaries, and fees for professional services, and other
amounts received for personal services actually rendered in the course of
employment with the Employer, including, but not limited to, commissions paid to
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips and bonuses, elective deferrals (as
defined in Section 402(g)(3) of the Code) made by an Employee to the Plan and
any amount contributed or deferred by an Employee on an elective basis and not
includable in the gross income of the Employee under Section 125, 132(f), or 457
of the Code.   Notwithstanding the foregoing, Compensation for purposes of this
Section shall exclude the following:

 

(A)          Except as provided in the preceding paragraph of this
Section 11.1(b)(2), Employer contributions to a plan of deferred compensation
which are not included in the Employee’s gross income for the taxable year in
which

 

50

--------------------------------------------------------------------------------


 

contributed, or Employer contributions under a simplified employee pension plan
(funded with individual retirement accounts or annuities) to the extent such
contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation;

 

(B)           Amounts realized from the exercise of a nonqualified stock option,
or when restricted stock (or property) held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture;

 

(C)           Amounts realized from the sale, exchange, or other disposition of
stock acquired under a qualified stock option;

 

(D)          Other amounts which received special tax benefits, or contributions
made by the Employer (whether or not under a salary reduction agreement) toward
the purchase of an annuity described in Section 403(b) of the Code (whether or
not the amounts are actually excludable from the gross income of the Employee);
and

 

(E)           Amounts in excess of the applicable Code Section 401(a)(17) limit.

 

Compensation shall be measured on the basis of compensation paid in the
limitation year.

 

Any compensation described in this Section 11.1(b)(2) does not fail to be
Compensation merely because it is paid after the Participant’s severance from
employment with the Employer, provided the Compensation is paid by the later of
2½ months after severance from employment with the Employer or the end of the
limitation year that includes the date of severance from employment.  In
addition, payment for unused bona fide sick, vacation or other leave shall be
included as Compensation if (i) the Participant would have been able to use the
leave if employment had continued, (ii) such amounts are paid by the later of 2½
months after severance from employment with the Employer or the end of the Plan
Year that includes the date of severance from employment and (iii) such amounts
would have been included as Compensation if they were paid prior to the
Participant’s severance from employment with the Employer.

 

(3)           Defined contribution dollar limitation:  This shall mean $40,000,
as adjusted under Section 415(d) of the Code.

 

(4)           Employer:  This term refers to the Employer that adopts this Plan,
and all members of a controlled group of corporations (as defined in
Section 414(b) of the Code, as modified by Section 415(h)), commonly-controlled
trades or businesses (as defined in Section 414(c), as modified by
Section 415(h)), or affiliated service groups (as defined in Section 414(m)) of
which the Employer is a part, or any other entity required to be aggregated with
the Employer under Code Section 414(o).

 

(5)           Limitation year:  This shall mean the Plan Year, unless the
Employer elects a different twelve (12) consecutive month period.  The election
shall be made by the

 

51

--------------------------------------------------------------------------------


 

adoption of a Plan amendment by the Employer.  If the limitation year is amended
to a different twelve (12) consecutive month period, the new limitation year
must begin on a date within the limitation year in which the amendment is made.

 

(6)           Maximum permissible amount:  Except to the extent permitted under
Section 4.1(e) and Section 414(v) of the Code, if applicable, this shall mean an
amount equal to the lesser of the defined contribution dollar limitation or one
hundred percent (100%) of the Participant’s compensation for the limitation
year.  If a short limitation year is created because of an amendment changing
the limitation year to a different twelve (12)-consecutive month period, the
maximum permissible amount shall not exceed the defined contribution dollar
limitation multiplied by the following fraction:

 

Number of months in the short limitation year

12

 

52

--------------------------------------------------------------------------------


 

ARTICLE TWELVE—AMENDMENT AND TERMINATION

 

12.1        AMENDMENT.  The Employer reserves the right to amend, or modify the
Plan at any time, or from time to time, in whole or in part.  To the extent
permitted by board resolutions of the Employer, any amendment may be adopted by
action of a named fiduciary appointed pursuant to Section 9.1 to which the
Employer as Administrator has delegated the authority to amend the Plan.  If any
such amendment, however, has a material financial impact on the cost of the
Plan, such amendment shall be adopted by resolution of the Employer’s board of
directors.  Any such amendment shall become effective under its terms upon
adoption by the Employer, or named fiduciary, as the case may be.  However, no
amendment affecting the duties, powers or responsibilities of the Trustee may be
made without the written consent of the Trustee.  No amendment shall be made to
the Plan which shall:

 

(a)           make it possible (other than as provided in Section 14.3) for any
part of the corpus or income of the Trust Fund (other than such part as may be
required to pay taxes and administrative expenses) to be used for or diverted to
purposes other than the exclusive benefit of the Participants or their
Beneficiaries;

 

(b)           decrease a Participant’s account balance or eliminate an optional
form of payment (unless permitted by applicable law) with respect to benefits
accrued as of the later of (i) the date such amendment is adopted, or (ii) the
date the amendment becomes effective; or

 

(c)           alter the schedule for vesting in a Participant’s Account with
respect to any Participant with three (3) or more Years of Service for vesting
purposes without his consent or deprive any Participant of any nonforfeitable
portion of his Account.

 

Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate within the remedial amendment period to conform to or
to satisfy the conditions of any law, governmental regulation, or ruling, and to
meet the requirements of the Employee Retirement Income Security Act of 1974, as
it may be amended.

 

If any corrective amendment (within the meaning of Section 1.401(a)(4)-11(g) of
the IRS Treasury Regulations) is made after the end of a Plan Year, such
amendment shall satisfy the requirements of Section 1.401(a)(4)-11(g)(3) and
(4) of the IRS Treasury Regulations.

 

12.2        TERMINATION OF THE PLAN.  The Employer, by resolution of its board
of directors, reserves the right at any time and in its sole discretion to
discontinue payments under the Plan and to terminate the Plan.  In the event the
Plan is terminated, or upon complete discontinuance of contributions under the
Plan by the Employer, the rights of each Participant to his Account on the date
of such termination or discontinuance of contributions, to the extent of the
fair market value under the Trust Fund, shall become fully vested and
nonforfeitable.  The Employer shall direct the Trustee to distribute the Trust
Fund in accordance with the Plan’s distribution provisions to the Participants
and their Beneficiaries, each Participant or Beneficiary receiving a portion of
the Trust Fund equal to the value of his Account as of the date of
distribution.  These distributions may be implemented by the continuance of the
Trust and the distribution of the

 

53

--------------------------------------------------------------------------------


 

Participants’ Account shall be made at such time and in such manner as though
the Plan had not terminated, or by any other appropriate method, including
rollover into Individual Retirement Accounts.  Upon distribution of the Trust
Fund, the Trustee shall be discharged from all obligations under the Trust and
no Participant or Beneficiary shall have any further right or claim therein.  In
the event of the partial termination of the Plan, the Accounts of all affected
Participants shall become fully vested and nonforfeitable.

 

In the event of the termination of the Plan, any amounts to be distributed to
Participants or Beneficiaries who cannot be located shall be handled in
accordance with the provisions of applicable law (which may include the
establishment of an account for such Participant or Beneficiary).

 

54

--------------------------------------------------------------------------------


 

ARTICLE THIRTEEN—TOP-HEAVY PROVISIONS

 

13.1        APPLICABILITY.  The provisions of this Article shall become
applicable only for any Plan Year in which the Plan is a Top-Heavy Plan (as
defined in Section 13.2(b)) and only if, and to the extent, required under
Section 416 of the Code and the regulations issued thereunder.

 

13.2        DEFINITIONS.  For purposes of this Article, the following
definitions shall apply:

 

(a)           “Key Employee”:  “Key Employee” shall mean any Employee or former
Employee (including any deceased Employee) who, at any time during the Plan Year
that includes the determination date, was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under
Section 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a five percent (5%) owner of the Employer, or a one percent (1%) owner of the
Employer having annual compensation of more than $150,000.  For this purpose,
annual compensation shall mean compensation as defined in Section 11.1(b)(2) of
the Plan.  The determination of who is a Key Employee (including the terms “5%
owner” and “1% owner”) shall be made in accordance with Section 416(i)(1) of the
Code and the applicable regulations and other guidance of general applicability
issued thereunder.

 

(b)           “Top-Heavy Plan”:

 

(1)           The Plan shall constitute a “Top-Heavy Plan” if any of the
following conditions exist:

 

(A)          The top-heavy ratio for the Plan exceeds sixty percent (60%) and
the Plan is not part of any required aggregation group or permissive aggregation
group of plans; or

 

(B)           The Plan is part of a required aggregation group of plans (but is
not part of a permissive aggregation group) and the top-heavy ratio for the
group of plans exceeds sixty percent (60%); or

 

(C)           The Plan is a part of a required aggregation group of plans and
part of a permissive aggregation group and the top-heavy ratio for the
permissive aggregation group exceeds sixty percent (60%).

 

(2)           If the Employer maintains one (1) or more defined contribution
plans (including any simplified employee pension plan funded with individual
retirement accounts or annuities) and the Employer maintains or has maintained
one (1) or more defined benefit plans which have covered or could cover a
Participant in this Plan, the top-heavy ratio is a fraction, the numerator of
which is the sum of account balances under the defined contribution plans for
all Key Employees and the actuarial equivalents of accrued benefits under the
defined benefit plans for all Key Employees, and the denominator of which is the
sum of the account balances under the defined contribution plans for all
Participants and the actuarial

 

55

--------------------------------------------------------------------------------


 

equivalents of accrued benefits under the defined benefit plans for all
Participants.  Both the numerator and denominator of the top-heavy ratio shall
include any distribution of an account balance or an accrued benefit made in the
one (1)-year period ending on the determination date and any contribution due to
a defined contribution pension plan but unpaid as of the determination date. 
However, in the case of any distribution made for a reason other than severance
from employment, death, or disability, this provision shall be applied by
substituting a five (5)-year period for a one (1)-year period.  In determining
the accrued benefit of a non-Key Employee who is participating in a plan that is
part of a required aggregation group, the method of determining such benefit
shall be either (i) in accordance with the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer or any
member of the Employer’s related group (within the meaning of Section 2.5(b)),
or (ii) if there is no such method, as if such benefit accrued not more rapidly
than the slowest accrual rate permitted under the fractional accrual rate of
Code Section 411(b)(1)(C).

 

(3)           For purposes of (1) and (2) above, the value of account balances
and the actuarial equivalents of accrued benefits shall be determined as of the
most recent Valuation Date that falls within or ends with the twelve (12)-month
period ending on the determination date.  The account balances and accrued
benefits of a Participant who is not a Key Employee but who was a Key Employee
in a prior year shall be disregarded.  The accrued benefits and account balances
of Participants who have performed no service with any Employer maintaining the
plan for the one (1)-year period ending on the determination date shall be
disregarded.  The calculations of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account shall be made
under Section 416 of the Code and regulations issued thereunder.  Deductible
Employee contributions shall not be taken into account for purposes of computing
the top-heavy ratio.  When aggregating plans, the value of account balances and
accrued benefits shall be calculated with reference to the determination dates
that fall within the same calendar year.

 

(4)           Definition of terms for Top-Heavy status:

 

(A)          “Top-heavy ratio” shall mean the following:

 

(1)           If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan funded with individual
retirement accounts or annuities) and the Employer has never maintained any
defined benefit plans which have covered or could cover a Participant in this
Plan, the top-heavy ratio is a fraction, the numerator of which is the sum of
the account balances of all Key Employees as of the determination date, and the
denominator of which is the sum of the account balances of all Participants as
of the determination date.  Both the numerator and the denominator shall be
increased by any contributions due but unpaid to a defined contribution pension
plan as of the determination date.

 

56

--------------------------------------------------------------------------------


 

(B)           “Permissive aggregation group” shall mean the required aggregation
group of plans plus any other plan or plans of the Employer which, when
considered as a group with the required aggregation group, would continue to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

 

(C)           “Required aggregation group” shall mean (i) each qualified plan of
the Employer (including any terminated plan) in which at least one Key Employee
participates, and (ii) any other qualified plan of the Employer which enables a
plan described in (i) to meet the requirements of Section 401(a)(4) or 410 of
the Code.

 

(D)          “Determination date” shall mean, for any Plan Year subsequent to
the first Plan Year, the last day of the preceding Plan Year.  For the first
Plan Year of the Plan, “determination date” shall mean the last day of that Plan
Year.

 

(E)           “Valuation Date” shall mean the last day of the Plan Year.

 

(F)           “Actuarial equivalence” shall be based on the interest and
mortality rates utilized to determine actuarial equivalence when benefits are
paid from any defined benefit plan.  If no rates are specified in said plan, the
following shall be utilized: pre- and post-retirement interest — five percent
(5%); post-retirement mortality based on the Unisex Pension (1984) Table as used
by the Pension Benefit Guaranty Corporation on the date of execution hereof.

 

13.3        ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES FOR A TOP-HEAVY
PLAN YEAR.

 

(a)           Except as otherwise provided below, in any Plan Year in which the
Plan is a Top-Heavy Plan, the Employer contributions and forfeitures allocated
on behalf of any Participant who is a non-Key Employee shall not be less than
the lesser of three percent (3%) of such Participant’s compensation (as defined
in Section 11.1(b)(2) and as limited by Section 401(a)(17) of the Code) or the
largest percentage of Employer contributions and, elective deferrals (within the
meaning of Section 4.1), and forfeitures as a percentage of the Key Employee’s
compensation (as defined in Section 11.1(b)(2) and as limited by
Section 401(a)(17) of the Code), allocated on behalf of any Key Employee for
that Plan Year.  This minimum allocation shall be made even though, under other
Plan provisions, the Participant would not otherwise be entitled to receive an
allocation or would have received a lesser allocation for the Plan Year because
of insufficient Employer contributions under Section 4.2, the Participant’s
failure to complete one thousand (1,000) Hours of Service, the Participant’s
failure to make elective deferrals under Section 4.1 or compensation is less
than a stated amount.

 

(b)           The minimum allocation under this Section shall not apply to any
Participant who was not employed by the Employer on the last day of the Plan
Year.

 

57

--------------------------------------------------------------------------------


 

(c)           Elective deferrals may not be taken into account for the purpose
of satisfying the minimum allocation.  However, Employer matching contributions
may be taken into account for the purpose of satisfying the minimum allocation.

 

(d)           For purposes of the Plan, a non-Key Employee shall be any Employee
or Beneficiary of such Employee, any former Employee, or Beneficiary of such
former Employee, who is not or was not a Key Employee during the Plan Year
ending on the determination date.

 

(e)           If no defined benefit plan has ever been part of a permissive or
required aggregation group of plans of the Employer, the contributions and
forfeitures under this step shall be offset by any allocation of contributions
and forfeitures under any other defined contribution plan of the Employer with a
Plan Year ending in the same calendar year as this Plan’s Valuation Date.

 

(f)            There shall be no duplication of the minimum benefits required
under Code Section 416.  Benefits shall be provided under defined contribution
plans before under defined benefit plans.  If a defined benefit plan (active or
terminated) is part of the permissive or required aggregation group of plans,
the allocation method of subparagraph (a) above shall apply, except that “3%”
shall be increased to “5%.”

 

13.4        VESTING.  The provisions contained in Section 6.1 relating to
vesting shall continue to apply in any Plan Year in which the Plan is a
Top-Heavy Plan, and apply to all benefits within the meaning of
Section 411(a)(7) of the Code except those attributable to Employee
contributions and elective deferrals under Section 4.1, including benefits
accrued before the effective date of Section 416 and benefits accrued before the
Plan became a Top-Heavy Plan.

 

Payment of a Participant’s vested Account balance under this Section shall be
made in accordance with the provisions of Article Seven.

 

58

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN—MISCELLANEOUS PROVISIONS

 

14.1        PLAN DOES NOT AFFECT EMPLOYMENT.  Neither the creation of this Plan,
any amendment thereto, the creation of any fund nor the payment of benefits
hereunder shall be construed as giving any legal or equitable right to any
Employee or Participant against the Employer, its officers or Employees, or
against the Trustee.  All liabilities under this Plan shall be satisfied, if at
all, only out of the Trust Fund held by the Trustee.  Participation in the Plan
shall not give any Participant any right to be retained in the employ of the
Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee at any time with or without cause, as if the Plan had not
been adopted, and any such discharged Participant shall have only such rights or
interests in the Trust Fund as may be specified herein.

 

14.2        SUCCESSOR TO THE EMPLOYER.  In the event of the merger,
consolidation, reorganization or sale of assets of the Employer, under
circumstances in which a successor person, firm, or corporation shall carry on
all or a substantial part of the business of the Employer, and such successor
shall employ a substantial number of Employees of the Employer and shall elect
to carry on the provisions of the Plan, such successor shall be substituted for
the Employer under the terms and provisions of the Plan upon the filing in
writing with the Trustee of its election to do so.

 

14.3        REPAYMENTS TO THE EMPLOYER.  Notwithstanding any provisions of this
Plan to the contrary:

 

(a)           Any monies or other Plan assets attributable to any contribution
made to this Plan by the Employer because of a mistake of fact shall be returned
to the Employer within one (1) year after the date of contribution.

 

(b)           Any monies or other Plan assets attributable to any contribution
made to this Plan by the Employer shall be refunded to the Employer, to the
extent such contribution is predicated on the deductibility thereof under the
Code and the income tax deduction for such contribution is disallowed.  Such
amount shall be refunded within one (1) taxable year after the date of such
disallowance or within one (1) year of the resolution of any judicial or
administrative process with respect to the disallowance.  All Employer
contributions hereunder are expressly contributed based upon such contributions’
deductibility under the Code.

 

14.4        BENEFITS NOT ASSIGNABLE.  Except as provided in Section 414(p) of
the Code with respect to “qualified domestic relations orders,” or except as
provided in Section 401(a)(13)(C) of the Code with respect to certain judgments
and settlements, the rights of any Participant or his Beneficiary to any benefit
or payment hereunder shall not be subject to voluntary or involuntary alienation
or assignment.

 

With respect to any “qualified domestic relations order” relating to the Plan,
the Plan shall permit distribution to an alternate payee under such order at any
time, irrespective of whether the

 

59

--------------------------------------------------------------------------------


 

Participant has attained his “earliest retirement age” (within the meaning of
Section 414(p)(4)(B) of the Code) under the Plan.  A distribution to an
alternate payee prior to the Participant’s attainment of his earliest retirement
age shall, however, be available only if the order specifies distribution at
that time or permits an agreement between the Plan and the alternate payee to
authorize an earlier distribution.  Nothing in this paragraph shall, however,
give a Participant a right to receive distribution at a time otherwise not
permitted under the Plan nor does it permit the alternate payee to receive a
form of payment not otherwise permitted under the Plan or under said
Section 414(p) of the Code.

 

14.5        MERGER OF PLANS.  In the case of any merger or consolidation of this
Plan with, or transfer of the assets or liabilities of the Plan to, any other
plan, the terms of such merger, consolidation or transfer shall be such that
each Participant would receive (in the event of termination of this Plan or its
successor immediately thereafter) a benefit which is no less than what the
Participant would have received in the event of termination of this Plan
immediately before such merger, consolidation or transfer.

 

14.6        INVESTMENT EXPERIENCE NOT A FORFEITURE.  The decrease in value of
any Account due to adverse investment experience shall not be considered an
impermissible “forfeiture” of any vested balance.

 

14.7        CONSTRUCTION.  Wherever appropriate, the use of the masculine gender
shall be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.

 

14.8        GOVERNING DOCUMENTS.  A Participant’s rights shall be determined
under the terms of the Plan as in effect at the Participant’s date of
termination from employment, or, if later, and to the extent permitted by
applicable law, as determined under the terms of the Plan.

 

14.9        GOVERNING LAW.  The provisions of this Plan shall be construed under
the laws of the state of the situs of the Trust, except to the extent such laws
are preempted by Federal law.

 

14.10      HEADINGS.  The Article headings and Section numbers are included
solely for ease of reference.  If there is any conflict between such headings or
numbers and the text of the Plan, the text shall control.

 

14.11      COUNTERPARTS.  This Plan may be executed in any number of
counterparts, each of which shall be deemed an original; said counterparts shall
constitute but one and the same instrument, which may be sufficiently evidenced
by any one counterpart.

 

60

--------------------------------------------------------------------------------


 

14.12      LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN.  In the event that
all or any portion of the distribution payable to a Participant or to a
Participant’s Beneficiary hereunder shall, at the expiration of five (5) years
after it shall become payable, remain unpaid solely by reason of the inability
of the Administrator to ascertain the whereabouts of such Participant or
Beneficiary, after sending a registered letter, return receipt requested, to the
last known address, and after further diligent effort, the amount so
distributable shall be forfeited and reallocated in the same manner as a
forfeiture under Section 6.2 pursuant to this Plan.  In the event a Participant
or Beneficiary is located subsequent to the forfeiture of his Account balance,
such Account balance shall be restored.

 

14.13      DISTRIBUTION TO MINOR OR LEGALLY INCAPACITATED.  In the event any
benefit is payable to a minor or to a person deemed to be incompetent or to a
person otherwise under legal disability, or who is by sole reason of advanced
age, illness, or other physical or mental incapacity incapable of handling the
disposition of his property, the Administrator, may direct the Trustee to make
payment of such benefit to the minor’s or legally incapacitated person’s court
appointed guardian, person designated in a valid power of attorney, or any other
person authorized under state law.  The receipt of any such payment or
distribution shall be a complete discharge of liability for Plan obligations.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed on the 18th day of December, 2009.

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Authorized Officer

 

61

--------------------------------------------------------------------------------